Exhibit 10.1

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT

Dated as of February 2, 2011

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
February 2, 2011 by and among Inergy, L.P. (the “Borrower”), the financial
institutions listed on the signature pages hereof (collectively, the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), under that certain Credit Agreement dated
as of November 24, 2009 by and among the Borrower, the lenders party thereto and
the Administrative Agent (as amended prior to, and as in effect on, the date
hereof, the “Existing Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Restated Credit Agreement (as defined below).

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement;

WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

1. Amendment and Restatement of the Existing Credit Agreement. (a) Effective on
the Restatement Effective Date (as defined below), the Existing Credit Agreement
is hereby amended and restated in its entirety to read as set forth in Exhibit A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Restated Credit Agreement, and the term “Credit Agreement”, as used
in the other Credit Documents, shall mean the Restated Credit Agreement.

(b) Subject to Section 2 below, all “Commitments” as defined in, and in effect
under, the Existing Credit Agreement on the Restatement Effective Date shall
continue in effect under the Restated Credit Agreement, and all “Loans” and
“Letters of Credit” as defined in, and outstanding under, the Existing Credit
Agreement on the Restatement Effective Date shall continue to be outstanding
under the Restated Credit Agreement, and on and after the Restatement Effective
Date the terms of the Restated Credit Agreement will govern the rights and
obligations of the Borrower, the Lenders and the Administrative Agent with
respect thereto.

(c) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrower accrued or otherwise owing under the Existing Credit
Agreement that have not been paid, it being understood that such obligations
will constitute obligations under the Restated Credit Agreement.

2. Classification of Commitments. Effective upon the Restatement Effective Date
(a) each “Commitment” as defined in, and in effect under, the Existing Credit
Agreement shall be a “Revolving Commitment” under the Restated Credit Agreement
and (b) each Lender holding a Term



--------------------------------------------------------------------------------

Commitment that, on or prior to the requisite time on the date hereof, has
executed and delivered to the Administrative Agent (or its counsel) a
counterpart of this Agreement pursuant to Section 3 of this Agreement agrees to
become, and does hereby become, a Term Lender under the Restated Credit
Agreement and agrees to be bound by such Restated Credit Agreement as of the
Restatement Effective Date.

3. Conditions of Effectiveness. The effectiveness of the amendment and
restatement of the Existing Credit Agreement pursuant to Section 1 of this
Agreement (the “Restatement Effective Date”) shall be subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received (i) from each
of the Borrower, the Required Lenders under the Existing Credit Agreement and
the Term Lenders either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Vinson & Elkins L.L.P., counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Credit Parties, the Credit Documents, this
Agreement and the transactions contemplated hereby as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) The Administrative Agent shall have received (i) all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Credit Documents and (ii) all
accrued and unpaid interest under the Existing Credit Agreement and all accrued
and unpaid fees under Sections 2.12(a) and 2.12(b) of the Existing Credit
Agreement. If any LC Disbursements are outstanding as of the Restatement
Effective Date, such LC Disbursements shall be repaid, together with any
interest accrued thereon.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

4. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Credit Document for all purposes.

5. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

2



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

INERGY, L.P., as the Borrower By:   INERGY GP, LLC, its managing general partner
By  

/s/ R. Brooks Sherman, Jr.

  Name: R. Brooks Sherman, Jr.  

Title: Executive Vice President and

          Chief Financial Officer

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

as a Lender and as Administrative Agent

By

 

/s/ Kenneth J. Fatur

  Name: Kenneth J. Fatur   Title: Managing Director

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Michael J. Mozer

Name:

 

Michael J. Mozer

Title:

  Assistant Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christen A. Lacey

Name:   Christen A. Lacey Title:   Director

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jason M. Hicks

Name:   Jason M. Hicks Title:   Director

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

BOKF, NA (dba Bank of Oklahoma), as a Lender By:  

/s/ Jason B. Webb

Name:   Jason B. Webb Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Director By:  

/s/ Rahul Parmer

Name:   Rahul Parmer Title:   Associate

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Andrew Johnson

Name:   Andrew Johnson Title:   Director

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

 

Name:   Title:  

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Todd Magil

Name:   Todd Magil Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Stephen C. Watts

Name:   Stephen C. Watts Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

BANK MIDWEST, N.A., as a Lender By:  

/s/ Paul Frakes

Name:   Paul Frakes Title:   Sr. Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jessica L. Fabrizi

Name:   Jessica L. Fabrizi Title:   Assistant Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

ENTERPRISE BANK & TRUST, as a Lender By:  

/s/ Linda Hanson

Name:   Linda Hanson Title:   Kansas City Regional President

 

Signature Page to Amendment and Restatement Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
and Restatement Agreement which amends and restates the Credit Agreement dated
as of November 24, 2009 (as amended prior to the date hereof, the “Existing
Credit Agreement”) by and among Inergy, L.P. (the “Borrower”), the financial
institutions listed on the signature pages hereof (collectively, the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), which Amendment and Restatement Agreement
is dated as of February 2, 2011 (the “Agreement”). Capitalized terms used in
this Consent and Reaffirmation and not defined herein shall have the meanings
given to them in the Restated Credit Agreement (as defined in the Agreement).

In connection with the execution and delivery of the Agreement, each of the
undersigned Credit Parties, as debtor, grantor, pledgor, guarantor, or in any
other similar capacity in which such Credit Party grants liens or security
interests in its properties or otherwise acts as an accommodation party or
guarantor, as the case may be, in each case under the Credit Documents
heretofore executed and delivered in connection with or pursuant to the Existing
Credit Agreement (as amended, supplemented or otherwise modified prior to the
date of the Agreement, all such agreements being collectively referred to
hereinafter as the “Prior Agreements”), (a) hereby consents to the Agreement and
the transactions contemplated thereby, (b) hereby ratifies and reaffirms all of
its remaining payment and performance obligations, contingent or otherwise, if
any, under each of such Credit Documents to which it is a party, (c) to the
extent such Credit Party granted liens on or security interests in any of its
properties pursuant to any such Credit Documents, hereby ratifies and reaffirms
such grant of security and confirms that such liens and security interests
continue to secure the Obligations, including, without limitation, all
additional Obligations resulting from or incurred pursuant to the Agreement and
the Restated Credit Agreement and (d) to the extent such Credit Party guaranteed
or was an accommodation party with respect to the Obligations or any portion
thereof, hereby ratifies and reaffirms such guaranties or accommodation
liabilities.

Each of the undersigned Credit Parties further agrees that all references in the
Credit Documents being reaffirmed above to any of the Prior Agreements shall
hereafter mean and refer to the Existing Credit Agreement as amended and
restatement by the Agreement. All references in such Credit Documents to the
term “Obligations” shall hereafter mean and refer to the Obligations as
redefined in the Restated Credit Agreement and shall include all additional
Obligations resulting from or incurred pursuant to the Restated Credit
Agreement. All references to Credit Documents in the Prior Agreements and the
Existing Credit Agreement shall hereafter mean and refer to all of the Credit
Documents as defined in the Restated Credit Agreement and delivered under the
Existing Credit Agreement or the Prior Agreements, together with all amendments,
restatements, terminations, replacements, supplements and modifications thereof
and thereto.

Dated: February 2, 2011

[Signature Pages Follow]



--------------------------------------------------------------------------------

ARLINGTON STORAGE COMPANY, LLC     FINGER LAKES LPG STORAGE, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer INERGY GAS MARKETING, LLC     INERGY
PROPANE, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer INERGY STORAGE, INC.     L & L
TRANSPORTATION, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer US SALT, LLC     INERGY TRANSPORTATION,
LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer STELLAR PROPANE SERVICE, LLC     LIBERTY
PROPANE OPERATIONS, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer

 

Signature Page to Consent and Reaffirmation to Amendment and Restatement
Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

INERGY FINANCE CORP.     INERGY MIDSTREAM, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer INERGY SALES & SERVICE, INC.     CENTRAL
NEW YORK OIL AND GAS COMPANY, L.L.C. By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer LIBERTY PROPANE, L.P.     LIBERTY PROPANE
GP, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer INERGY PARTNERS, LLC     TRES PALACIOS GAS
STORAGE, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer IPCH ACQUISITION CORP.     INERGY PIPELINE
EAST, LLC By:  

/s/ R. Brooks Sherman, Jr.

    By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:  
Executive Vice President and Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer

 

Signature Page to Consent and Reaffirmation to Amendment and Restatement
Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

LOGO [g145806image001.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 24, 2009

as amended and restated as of February 2, 2011

among

INERGY, L.P.

as the Borrower

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,

as Co-Syndication Agents for the Revolving Credit Facilities,

BARCLAYS CAPITAL and BANK OF AMERICA, N.A.,

as Co-Syndication Agents for the Term Credit Facility,

BOKF, NA,

as Documentation Agent for the Revolving Credit Facilities

and

CREDIT SUISSE AG and MORGAN STANLEY BANK, N.A.,

as Co-Documentation Agents for the Term Credit Facility

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit
Facilities

J.P. MORGAN SECURITIES LLC, BARCLAYS CAPITAL and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners for the Term Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I        Definitions    SECTION 1.01.   Defined Terms   
  1    SECTION 1.02.   Classification of Loans and Borrowings      26   
SECTION 1.03.   Terms Generally      26    SECTION 1.04.   Accounting Terms;
GAAP      26    SECTION 1.05.   Amendment and Restatement of Existing Credit
Agreement      27    ARTICLE II    The Credits    SECTION 2.01.   Commitments   
  27    SECTION 2.02.   Loans and Borrowings      28    SECTION 2.03.   Requests
for Revolving Borrowings      29    SECTION 2.04.   Intentionally Omitted     
29    SECTION 2.05.   Swingline Loans      29    SECTION 2.06.   Letters of
Credit      31    SECTION 2.07.   Funding of Borrowings      34    SECTION 2.08.
  Interest Elections      35    SECTION 2.09.   Termination and Reduction of
Commitments      36    SECTION 2.10.   Repayment of Loans; Evidence of Debt     
36    SECTION 2.11.   Prepayment of Loans      37    SECTION 2.12.   Fees     
38    SECTION 2.13.   Interest      39    SECTION 2.14.   Alternate Rate of
Interest      40    SECTION 2.15.   Increased Costs      40    SECTION 2.16.  
Break Funding Payments      41    SECTION 2.17.   Taxes      41    SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      43    SECTION
2.19.   Mitigation Obligations; Replacement of Lenders      44    SECTION 2.20.
  Expansion Option      45    SECTION 2.21.   Defaulting Lenders      46   
ARTICLE III    Representations and Warranties    SECTION 3.01.   Organization;
Powers; Ownership      47    SECTION 3.02.   Authorization; Enforceability     
47    SECTION 3.03.   Governmental Approvals; No Conflicts      47    SECTION
3.04.   Financial Condition; No Material Adverse Change      48    SECTION 3.05.
  Properties      48    SECTION 3.06.   Litigation, Contingent Obligations,
Labor and Environmental Matters      48    SECTION 3.07.   Compliance with Laws;
Governmental Approvals      49    SECTION 3.08.   Investment Company Status     
49   

 

i



--------------------------------------------------------------------------------

SECTION 3.09.   Taxes      49    SECTION 3.10.   ERISA      50    SECTION 3.11.
  Disclosure      50    SECTION 3.12.   No Default      50    SECTION 3.13.  
Margin Stock      50    SECTION 3.14.   No Burdensome Restrictions      50   
SECTION 3.15.   Solvency      50    SECTION 3.16.   Debt and Permitted
Investments      50    SECTION 3.17.   Fiscal Year      51    ARTICLE IV   
Conditions    SECTION 4.01.   Restatement Effective Date      51    SECTION
4.02.   Each Credit Event      51    ARTICLE V    Affirmative Covenants   
SECTION 5.01.   Financial Statements and Other Information      51    SECTION
5.02.   Notices of Material Events      53    SECTION 5.03.   Existence; Conduct
of Business      53    SECTION 5.04.   Payment of Obligations      54    SECTION
5.05.   Maintenance of Properties; Insurance      54    SECTION 5.06.   Books
and Records; Inspection Rights      54    SECTION 5.07.   Compliance with Laws
     55    SECTION 5.08.   Use of Proceeds      55    SECTION 5.09.   Subsidiary
Guaranty      55    SECTION 5.10.   Collateral      55    SECTION 5.11.  
Performance of Obligations; Further Assurances      57    SECTION 5.12.   Risk
Management Policy      57    SECTION 5.13.   Acquisition of Property and Assets
     57    SECTION 5.14.   ERISA      57    SECTION 5.15.   Environmental
Reports      58    ARTICLE VI    Negative Covenants    SECTION 6.01.   Debt     
58    SECTION 6.02.   Liens      58    SECTION 6.03.   Mergers; Sales of Assets;
Sale-Leasebacks and other Fundamental Changes      58    SECTION 6.04.  
Investments, Loans, Advances, Guarantees and Acquisitions      59    SECTION
6.05.   Hedging Agreements; Put Agreements      60    SECTION 6.06.   Restricted
Payments      60    SECTION 6.07.   Transactions with Affiliates      60   
SECTION 6.08.   Restrictive Agreements      61    SECTION 6.09.   Changes in
Accounting Principles; Fiscal Year      61    SECTION 6.10.   Lease Obligations
     61    SECTION 6.11.   Amendments to Organic Documents      61    SECTION
6.12.   Financial Covenants      62    SECTION 6.13.   Permitted Junior Debt and
Amendments to Permitted Junior Debt Documents      62   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Miscellaneous

 

SECTION 9.01.    Notices      68    SECTION 9.02.    Waivers; Amendments      69
   SECTION 9.03.    Expenses; Indemnity; Damage Waiver      69    SECTION 9.04.
   Successors and Assigns      70    SECTION 9.05.    Survival      73   
SECTION 9.06.    Counterparts; Integration; Effectiveness      73    SECTION
9.07.    Severability      73    SECTION 9.08.    Right of Setoff      74   
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process     
74    SECTION 9.10.    WAIVER OF JURY TRIAL      74    SECTION 9.11.    Headings
     75    SECTION 9.12.    Confidentiality      75    SECTION 9.13.    USA
PATRIOT Act      75   

 

iii



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01 — Commitments Schedule 2.06 — Existing Letters of
Credit Schedule 3.01 — Subsidiaries Schedule 3.05 — Properties Schedule 5.10 —
Location of Collateral Schedule 6.01 — Existing Debt Schedule 6.02 — Permitted
Liens Schedule 6.03 — PILOT Programs Schedule 6.08 — Restrictive Agreements
EXHIBITS: Exhibit A — Form of Assignment and Assumption Exhibit B — Form of
Opinion of Borrower’s Counsel Exhibit C – [Intentionally Omitted] Exhibit D –
[Intentionally Omitted] Exhibit E — Form of Compliance Certificate Exhibit F —
Form of Increasing Lender Supplement Exhibit G — Form of Augmenting Lender
Supplement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 24, 2009, as amended and restated as of February 2, 2011, among INERGY,
L.P., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as Co-Syndication
Agents for the Revolving Credit Facilities, BARCLAYS CAPITAL and BANK OF
AMERICA, N.A., as Co-Syndication Agents for the Term Credit Facility, BOKF, NA,
as Documentation Agent for the Revolving Credit Facilities, and CREDIT SUISSE AG
and MORGAN STANLEY BANK, N.A., as Co-Documentation Agents for the Term Credit
Facility.

WHEREAS, the Borrower, the Revolving Lenders and the Administrative Agent are
currently party to that certain Credit Agreement dated as of November 24, 2009
(as amended prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders party to the Amendment and Restatement
Agreement and the Administrative Agent now desire to amend and restate in its
entirety the provisions of the Existing Credit Agreement to provide a term loan
facility to the Borrower and to make certain other modifications and amendments,
all as more particularly described herein.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

WHEREAS, it is also the intent of the Borrower and the Subsidiary Guarantors to
confirm that all obligations under the “Credit Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Credit Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Credit
Documents” shall be deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 9.13.

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitment” means the sum of the General Partnership
Commitments and the Working Capital Commitments, as such amount may be reduced
or modified at any time or from time to time pursuant to the terms hereof. On
the Restatement Effective Date, the Aggregate Revolving Commitment is Five
Hundred Twenty-Five Million Dollars ($525,000,000).

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of February 2, 2011, among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Annual Budget” means a budget setting forth detailed quarterly projections of
the earnings and expenditures of the Borrower and its Consolidated Subsidiaries.

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, ordinances, rules, treaties, regulations, permits, licenses, approvals,
interpretations and orders of all Governmental Authorities and all orders and
decrees of all courts and arbitrators.

“Applicable Percentage” means, (a) with respect to any Revolving Lender, the
percentage of the Aggregate Revolving Commitment represented by such Lender’s
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, the Applicable Percentages of the Revolving Lenders shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments and (b) with respect to any Term Lender, the percentage of the
aggregate Term Commitment represented by such Lender’s Term Commitment or, if
the Term Commitments have terminated or expired, the Applicable Percentage of
any Term Lender shall be the percentage of the aggregate outstanding Term Loans
at such time represented by such Lender’s outstanding Term Loans at such time.

 

2



--------------------------------------------------------------------------------

“Applicable Pledge Percentage” means 100%, but (x) 65% in the case of a pledge
of Capital Stock of a First Tier Foreign Subsidiary, or (y) 0% in the case a
pledge of Capital Stock of such Subsidiary would cause a Financial Assistance
Problem.

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan,
ABR Term Loan, Eurodollar Revolving Loan or Eurodollar Term Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread for
Revolving Loans”, “ABR Spread for Term Loans”, “Eurodollar Spread for Revolving
Loans”, “Eurodollar Spread for Term Loans”, “Revolving Commitment Fee” or “Term
Commitment Fee”, as the case may be, based upon the Total Leverage Ratio as
reflected in the then most recently delivered Financials:

 

Pricing Level:

 

Total Leverage Ratio:

  Revolving
Commitment
Fee:     ABR Spread for
Revolving Loans:     Eurodollar
Spread for
Revolving Loans:     Term
Commitment
Fee:     ABR Spread
for Term
Loans:     Eurodollar
Spread for
Term  Loans:   Level I   £ 3.00 to 1.00     0.50 %      1.50 %      2.50 %     
0.50 %      1.00 %      2.00 %  Level II  

> 3.00 to 1.00 but

£ 3.50 to 1.00

    0.50 %      1.75 %      2.75 %      0.50 %      1.25 %      2.25 %  Level
III  

> 3.50 to 1.00 but

£ 4.00 to 1.00

    0.50 %      2.00 %      3.00 %      0.50 %      1.50 %      2.50 %  Level IV
 

> 4.00 to 1.00 but

£ 4.50 to 1.00

    0.625 %      2.50 %      3.50 %      0.50 %      2.00 %      3.00 %  Level V
  > 4.50 to 1.00     0.625 %      2.75 %      3.75 %      0.50 %      2.25 %   
  3.25 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials required under
Section 5.01(a) or 5.01(b) on or before the date such Financials are due,
Pricing Level V shall be deemed applicable for the period commencing five
(5) Business Days after such required date of delivery and ending on the date
which is five (5) days after such Financials are actually delivered, after which
the Pricing Level shall be determined in accordance with the table above as
applicable;

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Pricing Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change);

(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably determined, be conclusive
and binding on the Borrower and each Lender; and

(iv) notwithstanding the foregoing, Pricing Level V shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Restatement Effective
Date and adjustments to the Pricing Level then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

 

3



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Cash” has the meaning assigned to such term in the Partnership
Agreement.

“Banking Services” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates.

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Inergy, L.P., a Delaware limited partnership.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“BSA” means all Bank Secrecy Act laws and regulations, as amended.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditures” means expenditures made and liabilities incurred that
should, in accordance with GAAP, be classified and accounted for as capital
expenditures.

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.

“Change in Control” means (i) the Borrower ceases to own and control 100% of the
outstanding Capital Stock of Inergy Propane; (ii) Inergy Holdings ceases to own
and control 100% of the outstanding Capital Stock of Inergy GP; (iii) any Person
or group of Persons (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) shall acquire, directly or indirectly, more than 30% of
the outstanding Capital Stock of the Borrower; (iv) any Person or group of
Persons (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934), other than the holders of Capital Stock of Inergy Holdings GP on the
Original Effective Date, shall acquire, directly or indirectly, more than 30% of
the outstanding Capital Stock of Inergy Holdings GP; (v) Inergy GP ceases to be
the managing general partner of the Borrower or Inergy Holdings GP ceases to be
the managing general partner of Inergy Holdings; (vi) a majority of the seats on
the board of directors (or other applicable governing body) of Inergy GP shall
at any time after the Original Effective Date be occupied by Persons who were
not nominated by Inergy GP or Inergy Holdings, by a majority of the board of
directors (or other applicable governing body) of Inergy GP or Inergy Holdings
or by Persons so nominated; (vii) a majority of the seats on the board of
directors (or other applicable governing body) of Inergy Propane shall at any
time after the Original Effective Date be occupied by Persons who were not
nominated by Inergy Propane or Inergy Holdings, by a majority of the board of
directors (or other applicable governing body) of Inergy Propane or Inergy
Holdings or by Persons so nominated; (viii) a majority of the seats on the board
of directors (or other applicable governing body) of Inergy Holdings GP shall at
any time after the Original Effective Date be nominated by Persons who were not
nominated by Inergy Holdings GP, by a majority of the board of directors (or
other applicable governing body) of Inergy Holdings GP or by Persons so
nominated; or (ix) any pledgor under any Pledge Agreement shall grant or suffer
to exist any Lien on such pledgor’s interest in any Collateral described
therein, except in each case for any Permitted Lien.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Effective Date or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or any Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date;
provided however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Term Commitment.

“Cleandown Period” means the period commencing March 1 and ending September 30
during each Fiscal Year.

“Co-Documentation Agent” means each of Credit Suisse AG and Morgan Stanley Bank,
N.A., in its capacity as a co-documentation agent for the Term Credit Facility.

 

5



--------------------------------------------------------------------------------

“Co-Syndication Agent” means (i) each of Bank of America, N.A. and Wells Fargo
Bank, N.A., in its capacity as a co-syndication agent for the Revolving Credit
Facilities and (ii) each of Barclays Capital and Bank of America, N.A., in its
capacity as a co-syndication agent for the Term Credit Facility.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property and interests in property now owned or hereafter
acquired by any Credit Party in or upon which a security interest, Lien or
Mortgage is granted to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, whether under the Collateral Documents or under any of
the other Credit Documents; provided that Collateral shall exclude Excluded
Assets.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement pursuant to which the Administrative Agent is
granted a security interest in Collateral, including, without limitation, the
Pledge and Security Agreement, the Trademark Security Agreement, the Mortgages,
any Pledge Agreement and all other security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any of the Lenders, together with all agreements and
documents referred to therein or contemplated thereby.

“Collateral Regrant Event” has the meaning assigned to such term in
Section 5.10(b).

“Collateral Release Event” has the meaning assigned to such term in
Section 5.10(b).

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitment. The amount of each Lender’s Commitment
as of the Restatement Effective Date is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Consolidated” means the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period, an amount equal to: (i) net income for such period,
plus (ii) amounts deducted in the computation thereof for (a) interest expense,
(b) federal, state and local income taxes, and (c) depreciation and
amortization, plus or minus, as the case may be, (iii) gains or losses from the
sale of assets in the ordinary course of business, and plus or minus, as the
case may be, (iv) extraordinary non-cash gains or losses for such period;
provided, that for the purposes of determining Consolidated EBITDA for any
period during which a Permitted Acquisition is consummated, Consolidated EBITDA
shall be adjusted in a manner reasonably satisfactory to the Administrative
Agent to give effect to the consummation of such Permitted Acquisition on a pro
forma basis, as if such Permitted Acquisition occurred on the first day of such
period. Furthermore, in the event the Borrower or any of its Consolidated
Subsidiaries undertakes a Material Project, a Material Project Consolidated
EBITDA Adjustment may be added to Consolidated EBITDA at Borrower’s option. As
used herein a “Material Project Consolidated EBITDA Adjustment” means, with
respect to each Material Project:

 

6



--------------------------------------------------------------------------------

(i) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(equal to the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of the Borrower attributable to such Material Project for the first
12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on contracts relating to
such Material Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, and other factors reasonably
deemed appropriate by the Administrative Agent; it being understood and agreed
that the Administrative Agent’s approval of the projected Consolidated EBITDA
amount shall not be withheld if the projected Consolidated EBITDA so
attributable is reasonably consistent with the information delivered to the
Administrative Agent prior to the Original Effective Date), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(ii) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower attributable to such Material
Project (determined and approved in the same manner as set forth in clause
(i) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at Borrower’s option, be added to actual
Consolidated EBITDA for such fiscal quarters (but net of any actual Consolidated
EBITDA of the Borrower attributable to such Material Project following such
Commercial Operation Date).

Notwithstanding the foregoing: (A) no Material Project Consolidated EBITDA
Adjustment shall be allowed with respect to any Material Project unless: (y) not
later than 30 days (or such shorter period as is acceptable to the
Administrative Agent in its reasonable discretion) prior to the delivery of any
compliance certificate required by the terms and provisions of
Section 5.01(c) to the extent Material Project Consolidated EBITDA Adjustments
will be made to Adjusted Consolidated EBITDA, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
of the Borrower (or its Consolidated Subsidiary) attributable to such Material
Project, and (z) prior to the date such compliance certificate is required to be
delivered, the Administrative Agent shall have approved such projections and
shall have received such other information (including updated status reports
summarizing each Material Project currently under construction and covering
original anticipated and current projected cost, Capital Expenditures (completed
and remaining), the anticipated Commercial Operation Date, total Material
Project Consolidated EBITDA Adjustments and the portion thereof to be added to
Consolidated EBITDA and other information regarding projected revenues,
customers and contracts supporting such pro forma projections and the
anticipated Commercial Operation Date) and documentation as the Administrative
Agent may reasonably request (such approval not to be withheld if such
information is reasonably consistent with the information delivered to the
Administrative Agent prior to the Original Effective Date), all in form and
substance reasonably satisfactory to the Administrative Agent, (B) the aggregate

 

7



--------------------------------------------------------------------------------

amount of all Material Project Consolidated EBITDA Adjustments during any period
shall be limited to 15% of the total actual Consolidated EBITDA of the Borrower
and its Consolidated Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
Consolidated EBITDA Adjustments) and (C) Consolidated EBITDA shall not include
or give effect to the income (or loss) of any Excluded Subsidiary or any other
entity (other than a Subsidiary that is not an Excluded Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by the Borrower or any Subsidiary
(other than an Excluded Subsidiary) in the form of cash dividends or similar
cash distributions and, for the avoidance of doubt, the foregoing additions to,
and subtractions from, Consolidated EBITDA described in this definition shall
not give effect to any items (other than such income so actually received)
attributable to any Excluded Subsidiary or such other entity (provided that this
clause (C) shall not apply to the entities described in clause (a) of the
definition of Excluded Subsidiary).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Consolidated Subsidiaries, for any period, an amount equal to (i) all interest
in respect of Debt accrued during such period (whether or not actually paid
during such period), plus (ii) the net amount payable (or minus the net amount
receivable) under interest rate Hedging Agreements accrued during such period
(whether or not actually paid or received during such period) plus (iii) on a
pro-forma basis, the sum of all interest accrued relating to Debt incurred in
connection with any Permitted Acquisition calculated in a manner reasonably
satisfactory to the Administrative Agent, excluding in each case up front
financing fees payable in connection with the consummation of the Transactions.

“Consolidated Subsidiary” means for any Person, each Subsidiary of such Person
(whether existing on the Original Effective Date or thereafter created or
acquired) the financial statements of which shall be (or should have been)
Consolidated with the financial statements of such Person in accordance with
GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a Consolidated basis as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” means a direct or indirect Subsidiary of the Borrower
and with respect to which the Borrower owns not less than fifty-one percent
(51%) of the voting equity interests of such Subsidiary.

“Credit Documents” means this Agreement, any promissory notes executed and
delivered pursuant to Section 2.10(e), the Subsidiary Guaranty, the Collateral
Documents, the Amendment and Restatement Agreement and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of such Lender’s Term Loans outstanding at such time.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

8



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person, without duplication (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (including repurchase obligations, but not including
customer deposits), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or letters of credit in support of
bonds, notes, debentures or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under any conditional sale or other title retention agreement
relating to property purchased by such Person, (e) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
(including, without duplication, obligations under a non-compete or similar
agreement) to the extent such obligations are reportable under GAAP, (f) all
obligations of such Person as lessee under Capital Leases of such Person or
leases of such Person for which such Person retains tax ownership of the
property subject to a lease, (g) all obligations of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (h) all
Guaranties of such Person, (i) all obligations of such Person with respect to
interest rate protection agreements (including, without limitation, interest
rate Hedging Agreements) or foreign currency exchange agreements (valued at the
termination value thereof computed in accordance with a method approved by the
International Swap Dealers Association and agreed to by such Person in the
applicable Hedging Agreement, if any), (j) all obligations of such Person as an
account party in respect of letters of credit (1) securing Debt (other than
letters of credit obtained in the ordinary course of business and consistent
with past practices) or (2) obtained for any purpose not in the ordinary course
of business or not consistent with past practices, (k) all obligations of such
Person in respect of bankers’ acceptances and (l) all current liabilities in
respect of unfunded vested benefits under a Pension Plan covered by ERISA;
provided that accrued expenses and accounts payable incurred in the ordinary
course of business shall not constitute Debt. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent after consultation with the Borrower, that (a) has failed
to fund any portion of its Loans or participations in Letters of Credit or
Swingline Loans within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower, the Administrative Agent, each
Issuing Bank, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under (i) this Agreement or (ii) generally under other
agreements in which it is obligated to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans and has not subsequently provided such confirmation,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) is insolvent or has a parent company that is insolvent or
(ii) is the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e) the Borrower

 

9



--------------------------------------------------------------------------------

and the Administrative Agent shall be reasonably satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder; provided, that a Lender shall not become a
Defaulting Lender solely as the result of (x) the acquisition or maintenance of
an ownership interest in such Lender or a Person controlling such Lender or
(y) the exercise of control over a Lender or a Person controlling such Lender,
in each case, by a Governmental Authority or an instrumentality thereof.

“Designated Period” means the period commencing on September 3, 2010 and ending
on the earlier of:

(i) September 30, 2011; and

(ii) the date upon which the Borrower shall have received at least $300,000,000
in the aggregate of net cash proceeds from the issuance of Capital Stock from
and after September 3, 2010.

“Documentation Agent” means BOKF, NA (dba Bank of Oklahoma), in its capacity as
a documentation agent for the Revolving Credit Facilities.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or Governmental Authorities, relating to the protection of
human health (including, but not limited to employee health and safety) or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a

 

10



--------------------------------------------------------------------------------

waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means the Capital Stock in any Domestic Subsidiary that is a
JV Subsidiary to the extent the organizational documents of such Subsidiary
prohibit such Capital Stock from being pledged under the Collateral Documents.

“Excluded Subsidiary” means (a) Inergy Canada Corporation, a Canadian ULC,
Steuben Gas Storage Company, Adrian Associates, L.P. and Arlington Associates,
L.P., (b) any Foreign Subsidiary not otherwise set forth in clause (a) of this
definition, and (c) any JV Subsidiary, so long as the Borrower’s and its other
Subsidiaries’ investments in and advances to, in each case made after the
Original Effective Date, all Excluded Subsidiaries are less than $100,000,000 in
the aggregate.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or any Subsidiary Guarantor
under a Subsidiary Guaranty, (a) income or franchise taxes imposed on (or
measured by) its net income or taxable margin (as defined under applicable state
law) by the United States of America (or any political subdivision thereof), or
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Subsidiary Guarantor is located or the jurisdiction of any Lender’s applicable
lending office and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax resulting from any law in effect (including FATCA) at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e)
or (h), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) (it being understood and
agreed, for the avoidance of doubt, that FATCA shall be treated as in effect as
of the date of the Agreement notwithstanding that Sections 1471 through 1474 of
the Code apply to payments made after December 31, 2012).

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.06 hereto and deemed issued under Section 2.06.

 

11



--------------------------------------------------------------------------------

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Owned Real Property” means any real property, to which the record or
beneficial owner has fee title.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Capital Stock from being pledged pursuant to a Pledge Agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary.

“Financial Officer” means, as to any Person, the president, chief financial
officer, treasurer or controller of such Person.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower required to be
delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s Capital Stock.

“Fiscal Year” means the 52-week fiscal year of any Person ending September 30 of
each calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partnership Commitment” with respect to each Lender, the commitment of
such Lender to make General Partnership Loans. On the Restatement Effective
Date, the aggregate amount of General Partnership Commitments is Four Hundred
Fifty Million Dollars ($450,000,000).

“General Partnership Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s General
Partnership Loans.

 

12



--------------------------------------------------------------------------------

“General Partnership Loans” means Revolving Loans made pursuant to
Section 2.01.01.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authorities” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any Debt of
any other Person (the “primary obligor”) (excluding endorsements of checks for
collection or deposit in the ordinary course of business) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt, (ii) to purchase
property, securities or services for the purpose of assuring the owner of such
Debt of the payment of such Debt or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.

“Holders of Secured Obligations” means the holders of the Obligations from time
to time and shall include (i) each Lender and each Issuing Bank in respect of
its Loans and LC Exposure, (ii) the Administrative Agent and the Lenders in
respect of all other present and future obligations and liabilities of the
Borrower and each Subsidiary of every type and description arising under or in
connection with the Credit Agreement or any other Credit Document, (iii) each
Lender and each Affiliate of such Lender, in each case in respect of Hedging
Agreements and Banking Services Agreements entered into with such Person by the
Borrower or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrower to such Person
hereunder and under the other Credit Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Credits” has the meaning assigned to such term in Section 9.02.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by the Credit Parties under any
Credit Document.

 

13



--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Inergy Finance” has the meaning assigned to such term in the definition of
“Senior Unsecured Notes”.

“Inergy GP” means Inergy GP, LLC, a Delaware limited liability company.

“Inergy Holdings” means Inergy Holdings, L.P., a Delaware limited partnership.

“Inergy Holdings GP” means Inergy Holdings GP, LLC, a Delaware limited liability
company.

“Inergy Propane” means Inergy Propane, LLC, a Delaware limited liability
company.

“Information” has mean meaning assigned to such term in Section 9.12.

“Interest Coverage Ratio” means, at any time, the ratio of (i) Consolidated
EBITDA of the Borrower and its Consolidated Subsidiaries to (ii) Consolidated
Interest Expense of the Borrower and its Consolidated Subsidiaries, in each case
for the four fiscal quarters then most recently ended.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or with
the consent of each Lender, nine or twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person and any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including without limitation any direct or indirect contribution by such Person
of property or assets to a joint venture, partnership or other business entity
in which such Person retains an interest (it being understood that a direct or
indirect purchase or other acquisition by such Person of assets of any other
Person (other than stock or other securities) shall not constitute an
“Investment” for purposes of this Agreement).

 

14



--------------------------------------------------------------------------------

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other bank
acceptable to the Borrower and the Administrative Agent, in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“JV Subsidiary” means any Subsidiary that is not a wholly owned Subsidiary and
that is a joint venture with a third party unaffiliated with the Borrower or any
other Subsidiary.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued, or deemed to be issued,
pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $3,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

 

15



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused Aggregate
Revolving Commitment at such time and (ii) in the case of the Term Lenders,
Lenders holding outstanding Term Loans and unused Term Commitments representing
more than 50% of all outstanding Term Loans and unused Term Commitments at such
time; provided no Term Commitments shall be included in the determination of the
Majority in Interest of the Term Lenders after such Commitments have terminated
or expired.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights of or benefits available to
the Lenders under this Agreement and the other Credit Documents.

“Material Debt” means Debt (other than the Loans and the Letters of Credit), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Project” means, collectively, the following projects: (i) the Thomas
Corners natural gas storage expansion projects located in Steuben County, New
York, (ii) the US Salt - LPG storage expansion project located in Watkins Glen,
New York, (iii) the US Salt - natural gas storage expansion project located in
Watkins Glen, New York and (iv) the Marc I Hub Line and North-South project
located in the Marcellus Shale.

“Material Project Consolidated EBITDA Amount” has the meaning specified in the
definition of “Consolidated EBITDA”.

“Material Subsidiary” means any Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower for the period of four consecutive fiscal
quarters then ended, contributes greater than three percent (3%) of the
Borrower’s Consolidated EBITDA for such period or (ii) the consolidated total
assets of which as of the end of such fiscal quarter were greater than three
percent (3%) of the Borrower’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Consolidated EBITDA
contributed by, or consolidated total assets of, all Subsidiaries that are not
Material Subsidiaries exceeds five percent (5%) of the Borrower’s Consolidated
EBITDA for any such period or five percent (5%) of the Borrower’s Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable.

 

16



--------------------------------------------------------------------------------

“Midstream Business” means the business of storage, processing, marketing and/or
transmission of gas, oil or products thereof, including, without limitation,
owning and operating pipelines, storage facilities, processing plants and
facilities and gathering systems, and other assets related thereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each of those certain mortgages and deeds of trust entered into
by the Credit Parties pursuant hereto or in connection herewith, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“Mortgage and Vehicle Title Requirement” means the requirement that the Credit
Parties shall have granted to the Administrative Agent a perfected Lien on
(a) at least seventy-five percent (75%) of the aggregate book value of all Fee
Owned Real Property (excluding any Fee Owned Real Property located in the State
of New York), as determined by the Administrative Agent in its reasonable
discretion, and (b) at least fifty percent (50%) of the aggregate book value of
all motor vehicles, as determined by the Administrative Agent in its reasonable
discretion.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all Loans, LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, any Lender, any Issuing Bank, any
Affiliate of the Administrative Agent or any Lender, any Issuing Bank, or any
indemnified Person hereunder, of any kind or nature, present or future, arising
under this Agreement, the Subsidiary Guaranty, any Collateral Document, any
Hedging Agreement (to the extent such Hedging Agreement is with a Lender or its
Affiliate), any Banking Services Agreement (to the extent such Banking Services
Agreement is with a Lender or its Affiliate), or any other Credit Document,
whether or not evidenced by any note, Guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, Guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.
The term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, reasonable paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Borrower
or any Subsidiary Guarantor under this Agreement or any other Credit Document.

“Organic Documents” means, relative to any Credit Party, its partnership
agreement, limited liability company or operating agreement, bylaws, certificate
or articles of partnership, certificate or articles of formation, certificate or
articles of incorporation and other like documents, and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of Capital Stock or other equity interests.

“Original Effective Date” means November 24, 2009.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (other than
Excluded Taxes) arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement.

“parent” has the meaning assigned to such term in the definition of
“subsidiary”.

 

17



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.04.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Borrower, dated as of January 7, 2004, as amended prior
to the Original Effective Date pursuant to Amendment No. 1 thereto dated as of
February 9, 2004, Amendment No. 2 thereto dated as of January 21, 2005 and
Amendment No. 3 thereto dated as of August 9, 2005.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition (or series of related acquisitions)
by the Borrower or any Subsidiary Guarantor of all or any part of the assets of
another Person (such assets being referred to herein as the “Target Assets”) or
of at least fifty-one percent (51%) of the Capital Stock of another Person (such
Person, together with any and all Subsidiaries of such Person, being referred to
herein as the “Target”) in each case made in compliance with all of the
following terms and conditions:

(1) the Target is in, or the Target Assets are employed in, the same line of
business as the Borrower or the Subsidiary Guarantor, as applicable, or in any
Midstream Business;

(2) in the case of an acquisition of the Target’s Capital Stock, the Target is
(or, immediately after giving effect to such acquisition, will be) a Controlled
Subsidiary of the Borrower (or, in the case of an acquisition of Capital Stock
in the form of a merger, (a) the Target is merged with and into the Borrower or
a Controlled Subsidiary, with the Borrower or such Controlled Subsidiary, as the
case may be, being the surviving entity, or (b) the Target is merged with and
into a Controlled Subsidiary with the Target being the surviving entity,
provided that such surviving entity qualifies as a Controlled Subsidiary);

(3) no Default or Event of Default exists at the time of the acquisition or
would result therefrom;

(4) at the time of and immediately after giving effect (including pro forma
effect) to such acquisition, the Borrower shall be in compliance with the
covenants set forth in Section 6.12;

(5) within a reasonable time prior to any such acquisition involving
consideration in excess of $50,000,000, the Administrative Agent (and any
Lender, upon request) shall have received a complete copy of the executed
purchase agreement (or, in the event that the purchase agreement is not being
executed until closing, then a substantially complete unexecuted version of the
purchase agreement, with the complete copy of the executed purchase agreement to
follow promptly upon closing of such acquisition) for the applicable Target or
Target Assets, a breakdown of the purchase price for such acquisition, a
detailed schedule of assets being acquired and values reasonably assigned to
such assets at the time of such acquisition, the anticipated amount to be
borrowed under the General Partnership Commitments and such other information
related to such acquisition as the Administrative Agent shall reasonably
request;

(6) within 90 days (or such later date as is agreed to by the Administrative
Agent) after the consummation of such acquisition, the Administrative Agent
shall (i) if and only to the extent required by Section 5.13, have security
interests in, and perfected Liens on, the assets of the Target or the Target
Assets, as applicable, (ii) have received revised schedules and exhibits to the
applicable Collateral Documents reflecting the location of the new Collateral;
and (iii) in the case of an acquisition of Capital Stock, if the Target
qualifies as a Subsidiary Guarantor, the

 

18



--------------------------------------------------------------------------------

Administrative Agent shall receive a Guaranty from the Target in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such Target guarantees, in favor of the Administrative Agent, the payment and
performance of all Obligations;

(7) the Borrower shall have paid all reasonable costs and expenses incurred by
the Administrative Agent and its counsel in connection with such acquisition,
including, without limitation, all such costs and expenses incurred to satisfy
the conditions set forth in subpart 6 above; and

(8) the Administrative Agent shall have received such other assurances and
documentation as the Administrative Agent may reasonably request from time to
time in connection with the acquisition and the conditions set forth above.

“Permitted Debt” means:

(1) Debt under this Agreement (including, Guaranties of Debt under this
Agreement);

(2) Permitted Junior Debt and Guaranties of Permitted Junior Debt;

(3) Debt of any Credit Party to any other Credit Party;

(4) Debt of the type described in clause (i) of the definition “Debt,” provided
such Debt is incurred in connection with interest rate protection agreements
(including, Hedging Agreements) entered into for bona fide hedging purposes and
not for speculative purposes;

(5) Other Debt in existence on the Original Effective Date and set forth on
Schedule 6.01 hereto and refinancings or renewals thereof; provided that any
such refinancing Debt is of the same type, of the same tenor, and in an
aggregate principal amount not greater than the aggregate principal amount of
the Debt being renewed or refinanced, plus the amount of any premiums required
to be paid thereon and reasonable fees and expenses associated therewith;

(6) Guaranties of Debt otherwise permitted under this definition;

(7) Debt arising in connection with endorsement of instruments for deposit in
the ordinary course of business;

(8) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence;

(9) Other Debt, provided that the aggregate outstanding principal amount of such
Debt (with respect to all Credit Parties) does not exceed $50,000,000 at any
time;

(10) Other Debt approved in advance by the Administrative Agent and the Required
Lenders in writing; and

(11) Debt secured by Liens permitted under clause (12) of the definition of
“Permitted Liens”.

 

19



--------------------------------------------------------------------------------

“Permitted Junior Debt” means (1) (i) the Senior Unsecured Notes so long as the
Debt thereunder is incurred on terms and conditions satisfactory to the
Administrative Agent and (ii) other Debt which is issued on terms and conditions
substantially similar to the terms and conditions applicable to the Senior
Unsecured Notes and the indenture entered into in connection therewith (it being
agreed that changes in the rate, tenor or maturity (other than changes in
maturity which would provide for or cause such Debt to mature within six months
after the Term Loan Maturity Date) shall not cause such Debt to not be on
substantially similar terms) and (2) other Debt of the Borrower and the
Borrower’s Subsidiaries, which is either unsecured or secured by a second Lien
on collateral that is subordinated to the Liens securing the Obligations
pursuant to the terms of a Subordination Agreement. Permitted Junior Debt may be
incurred only so long as each of the following conditions are satisfied: (i) at
the time of the incurrence of such Debt (a) no Default or Event of Default has
occurred and is continuing (or would result from the incurrence of such Debt),
and (b) the Total Leverage Ratio is less than the maximum Total Leverage Ratio
permitted under Section 6.12(a) at such time, calculated on a pro forma basis
(after giving effect to the incurrence of such Debt and any concurrent
repayments of other Debt); (ii) such Debt shall not mature, and no installments
of principal in excess of 1% per annum shall be due and payable on such Debt,
prior to the Term Loan Maturity Date; and (iii) other than in connection with
the Senior Unsecured Notes and the other Debt described in clause (1)(ii) of the
preceding sentence, such Debt shall not be incurred upon covenants materially
more onerous to the Borrower and its Subsidiaries (taken as a whole) than those
set forth in this Agreement.

“Permitted Junior Debt Documents” means any document, agreement or instrument
evidencing any Permitted Junior Debt or entered into in connection with any
Permitted Junior Debt.

“Permitted Liens” means any of the following:

(1) Liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on the books of the Borrower or
relevant Subsidiary;

(2) Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;

(3) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds, and other obligations of like nature arising in the ordinary course of
the business of the Borrower or relevant Subsidiary;

(4) Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’
or other like Liens (excluding, however, any statutory or other Lien in favor of
a landlord under a written or oral lease) arising in the ordinary course of the
Borrower’s business which secure the payment of obligations which are not past
due or which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the books of the Borrower or the relevant Subsidiary;

(5) rights of way, zoning restrictions, easements and similar encumbrances
affecting the Borrower’s real property which do not materially interfere with
the use of such property;

(6) Liens in favor of the Administrative Agent for the benefit of the Holders of
Secured Obligations and any other Liens created by the Credit Documents;

 

20



--------------------------------------------------------------------------------

(7) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;

(8) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business in accordance with past practice;

(9) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which the Borrower or such Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings;

(10) Liens existing on the Original Effective Date and listed on Schedule 6.02
and any renewals or extensions thereof, provided that the property and Debt
covered thereby is not increased;

(11) second Liens securing Permitted Junior Debt that is subordinated to the
Obligations pursuant to the terms of a Subordination Agreement; and

(12) purchase money security interests for the purchase of equipment to be used
in the Borrower’s or any of its Subsidiaries’ business, encumbering only the
equipment so purchased, and which secures only the purchase-money Debt incurred
to acquire the equipment so purchased.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PILOT Program” has the meaning assigned to such term in Section 6.03(a).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means the pledge agreements, share mortgages, charges and
comparable instruments and documents, including the Pledge and Security
Agreement and the Trademark Security Agreement from time to time executed
pursuant to the terms hereof in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations as amended, restated, supplemented
or otherwise modified from time to time.

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Restatement Effective Date, by and
between the Credit Parties and the Administrative Agent for the benefit of the
Holders of Secured Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary.

 

21



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Ratings” has the meaning assigned to such term in Section 5.10(b).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Required Total Leverage Ratio” means:

(i) in the case of any fiscal quarter ending at any time on or before
September 30, 2011, 5.25 to 1.00; and

(ii) in the case of any other fiscal quarter, 4.75 to 1.00 (or, in the case of
the first two fiscal quarters immediately following an Acquisition with a
purchase price in excess of $150,000,000, 5.25 to 1.00).

“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.

“Revolving Commitment” means, with respect to each Revolving Lender, such
Lender’s General Partnership Commitment and Working Capital Commitment,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (c) in the case of such Lender’s General Partnership
Commitment, increased from time to time pursuant to Section 2.20.

“Revolving Credit Availability Period” means the period from and including the
Original Effective Date to but excluding the earlier of the Revolving Credit
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Facilities” means the revolving credit facilities evidenced by
the Revolving Commitments and Revolving Loans hereunder.

“Revolving Credit Maturity Date” means November 22, 2013.

 

22



--------------------------------------------------------------------------------

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03 and which
is either a General Partnership Loan or a Working Capital Loan.

“Risk Management Policy” means that certain Trading and Risk Management Policy
dated October 1, 2002 of Inergy Propane and its Subsidiaries, as the same may be
amended from time to time and adopted by the Board of Directors of Inergy
Propane; provided that a copy of each amendment shall be delivered to the
Administrative Agent prior to the effective date thereof.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Senior Secured Funded Debt” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the total amount of secured Debt at such
time, whether such Debt is matured, unmatured, absolute, contingent or otherwise
minus the aggregate outstanding principal amount at such time of such secured
Debt which is Permitted Junior Debt.

“Senior Secured Leverage Ratio” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the ratio of (i) Senior Secured Funded
Debt (other than Debt under clause (i) of the definition of “Debt”), at such
time, to (ii) Consolidated EBITDA for the four fiscal quarters most recently
ended. For purposes of calculating the Senior Secured Leverage Ratio of the
Borrower and its Consolidated Subsidiaries under Section 6.12(b), the Senior
Secured Funded Debt shall not include any outstanding Working Capital Loans,
Letters of Credit or Swingline Loans if the Borrower is in compliance with
Section 2.11(b)(ii).

“Senior Unsecured Notes” means (i) the $425,000,000 of 6.875% Senior Notes of
the Borrower and Inergy Finance Corp. (“Inergy Finance”) due December 15, 2014
issued pursuant to that certain Indenture dated as of December 22, 2004 between
the Borrower and Inergy Finance, as issuers, certain subsidiaries of the
Borrower, as guarantors, and U.S. Bank National Association (“U.S. Bank”), as
trustee, (ii) the $200,000,000 of 8.25% Senior Notes of the Borrower and Inergy
Finance due March 1, 2016 issued on January 11, 2006, (iii) the $200,000,000 of
8.25% Senior Notes of the Borrower and Inergy Finance due March 1, 2016 issued
pursuant to that certain Supplemental Indenture dated as of April 24, 2008
between the Borrower and Inergy Finance, as issuers, certain subsidiaries of the
Borrower, as guarantors, and U.S. Bank, as trustee, (iv) the $225,000,000 of
8.75% Senior Notes of the Borrower and Inergy Finance due March 1, 2015 issued
pursuant to that certain Indenture dated as of February 2, 2009 between the
Borrower and Inergy Finance, as issuers, certain subsidiaries of the Borrower,
as guarantors, and U.S. Bank, as trustee, (v) the $600,000,000 of 7.00% Senior
Notes of the Borrower and Inergy Finance due October 1, 2018 issued pursuant to
that certain Indenture dated as of September 27, 2010 between the Borrower and
Inergy Finance, as issuers, certain subsidiaries of the Borrower, as guarantors,
and U.S. Bank, as trustee, and (vi) the $750,000,000 of 6.875% Senior Notes of
the Borrower and Inergy Finance due August 1, 2021 issued pursuant to that
certain Indenture dated on or about February 2, 2011 between the Borrower and
Inergy Finance, as issuers, certain subsidiaries of the Borrower, as guarantors,
and U.S. Bank, as trustee, in each case including any notes issued from time to
time in substitution, replacement, supplement or refinancing thereof.

“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at

 

23



--------------------------------------------------------------------------------

present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordination Agreement” means a subordination agreement between the
Administrative Agent (on behalf of itself and the Lenders) and the holders of
any second Lien Permitted Junior Debt, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, pursuant to which such second
Lien Permitted Junior Debt is subordinated to the Obligations, with only such
modifications as are approved by the Administrative Agent and the Required
Lenders.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be Consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary (other than an Excluded
Subsidiary). The Subsidiary Guarantors on the Original Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Restatement Effective Date (and any and all supplements thereto) executed
by each Subsidiary Guarantor, and in the case of any Guaranty by a Foreign
Subsidiary, any other Guaranty agreements as are requested by the Administrative
Agent and its counsel, in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

24



--------------------------------------------------------------------------------

“Target” has the meaning assigned to such term in the definition of “Permitted
Acquisition”.

“Target Assets” has the meaning assigned to such term in the definition of
“Permitted Acquisition”.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means (a) as to any Term Lender, the aggregate commitment of
such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the most
recent Assignment Agreement or other documentation contemplated hereby executed
by such Term Lender, as such commitment may be (i) reduced from time to time
pursuant to Section 2.09 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04, and
(b) as to all Term Lenders, the aggregate commitment of all Term Lenders to make
Term Loans, which aggregate commitment shall be $300,000,000 on the Restatement
Effective Date.

“Term Credit Facility” means the term credit facility evidenced by the Term
Commitments and Term Loans hereunder.

“Term Lender” means, as of any date of determination, each Lender having a Term
Commitment or that holds Term Loans.

“Term Loan Availability Period” means the period commencing on the Restatement
Effective Date and ending on the earlier of 3:00 p.m. (New York City time) on
March 19, 2011 and the date of full termination of the Term Commitments.

“Term Loan Maturity Date” means February 2, 2015.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.03.

“Total Funded Debt” means, with respect to the Borrower and its Consolidated
Subsidiaries at any time, the total amount of Debt at such time, whether such
Debt is matured, unmatured, absolute, contingent or otherwise.

“Total Leverage Ratio” means, with respect to the Borrower and its Consolidated
Subsidiaries at any time, the ratio of (i) Total Funded Debt (other than Debt
under clause (i) of the definition of “Debt”), at such time, to
(ii) Consolidated EBITDA for the four fiscal quarters most recently ended. For
purposes of calculating the Total Leverage Ratio of the Borrower and its
Consolidated Subsidiaries under Section 6.12(a), Total Funded Debt shall not
include any outstanding Working Capital Loans, Letters of Credit or Swingline
Loans if the Borrower is in compliance with Section 2.11(b)(ii).

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the Original Effective Date, by and between the Credit Parties and
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents, the borrowing of
Loans, the use of the proceeds thereof, the issuance of Letters of Credit
hereunder, and all other transactions contemplated hereby or by any of the other
Credit Documents.

 

25



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“United States” means the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Commitment” means, with respect to each Lender, the commitment
of such Lender to make Working Capital Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder. On the Restatement Effective
Date, the aggregate amount of the Working Capital Commitments is Seventy Five
Million Dollars ($75,000,000).

“Working Capital Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Working Capital
Loans and its LC Exposure and Swingline Exposure at such time.

“Working Capital Loans” means Revolving Loans made pursuant to Section 2.01.02.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from

 

26



--------------------------------------------------------------------------------

time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change in GAAP occurring after the Restatement Effective Date or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made,
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

SECTION 1.05. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Credit Agreement and the other Credit Documents as in effect prior to
the Restatement Effective Date. All Loans made and Obligations incurred under
the Existing Credit Agreement which are outstanding on the Restatement Effective
Date shall continue as Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, on the Restatement Effective Date: (a) all references in the “Credit
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Credit Documents” shall be deemed to
refer to the Administrative Agent, this Agreement and the Credit Documents,
(b) Existing Letters of Credit which remain outstanding on the Restatement
Effective Date shall continue as Letters of Credit under (and shall be governed
by the terms of) this Agreement, (c) all obligations constituting “Obligations”
with any Lender or any Affiliate of any Lender which are outstanding on the
Restatement Effective Date shall continue as Obligations under this Agreement
and the other Credit Documents and (d) the liens and security interests in favor
of the Administrative Agent for the benefit of the Holders of Secured
Obligations securing payment of the Obligations are in all respects continuing
and in full force and effect with respect to all Obligations.

ARTICLE II

The Credits

SECTION 2.01. Commitments and Loans. Prior to the Restatement Effective Date,
certain revolving loans were previously made to the Borrower as “General
Partnership Loans” and “Working Capital Loans” under the Existing Credit
Agreement which remain outstanding as of the Restatement Effective Date (such
outstanding loans being hereinafter referred to as the “Existing Loans”).
Subject to the terms and conditions set forth in this Agreement, the parties
hereto agree that on the Restatement Effective Date the Existing Loans shall be
reevidenced as Revolving Loans that are “General Partnership Loans” and “Working
Capital Loans” under this Agreement and the terms of the Existing Loans shall be
restated in their entirety and shall be evidenced by this Agreement. Subject to
the terms and conditions set forth herein and as further described in Sections
2.01.01 and 2.01.02 below, each Revolving Lender agrees to make Revolving Loans
to

 

27



--------------------------------------------------------------------------------

the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment and
(b) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Subject to the terms and conditions set forth herein and as
further described in Section 2.01.03 below, each Term Lender with a Term
Commitment agrees to make Term Loans to the Borrower in not more than two
(2) drawings during the Term Loan Availability Period in an aggregate principal
amount that does not exceed such Lender’s Term Commitment at such time. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed. Any Term Loans
funded hereunder shall permanently reduce and terminate, on a dollar for dollar
basis, the aggregate Term Commitments by a like amount.

SECTION 2.01.01 General Partnership Commitments. Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make General
Partnership Loans to the Borrower from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s General Partnership Credit Exposure exceeding such Lender’s
General Partnership Commitment and (b) the sum of the total General Partnership
Credit Exposures exceeding the total General Partnership Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow General Partnership Loans.

SECTION 2.01.02 Working Capital Commitments. Subject to the terms and conditions
set forth herein, each Revolving Lender agrees to make Working Capital Loans to
the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Working Capital Credit Exposure exceeding such Lender’s Working Capital
Commitment and (b) the sum of the total Working Capital Credit Exposures
exceeding the total Working Capital Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Working Capital Loans.

SECTION 2.01.03 Term Commitments. Subject to the terms and conditions set forth
herein, each Term Lender with a Term Commitment agrees to make Term Loans to the
Borrower in not more than two (2) drawings during the Term Loan Availability
Period in an aggregate principal amount that does not exceed such Lender’s Term
Commitment at such time. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed. Any Term Loans funded hereunder shall permanently reduce and
terminate, on a dollar for dollar basis, the aggregate Term Commitments by a
like amount.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the relevant
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $3,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Revolving Commitment or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Revolving
Borrowings outstanding in the aggregate.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago, Illinois
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., Chicago, Illinois time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is composed of General Partnership Loans, Working
Capital Loans or Term Loans;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Intentionally Omitted.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the

 

29



--------------------------------------------------------------------------------

Revolving Credit Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000, (ii) the sum of the total
Working Capital Credit Exposures exceeding the total Working Capital Commitments
or (iii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., Chicago, Illinois time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day and which may be the same day as the request is submitted by the
Borrower) and amount of the requested Swingline Loan. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank), or such other account as is designated
by the Borrower in the applicable Borrowing Request, by 4:00 p.m., Chicago,
Illinois time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, Chicago, Illinois time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage (with respect to the Working Capital Commitments) of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage (with respect to the Working Capital Commitments) of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

30



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including without limitation Section 5.08), the
Borrower may request the issuance of Letters of Credit for its own account or
the account of a Subsidiary Guarantor, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Revolving Credit Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the relevant
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Schedule 2.06 contains a schedule of the Existing
Letters of Credit issued for the account of the Borrower or certain of its
Subsidiaries prior to the Restatement Effective Date. From and after the
Restatement Effective Date, the Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant to this Section 2.06.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the total Working Capital
Commitments, (ii) the sum of the total Working Capital Credit Exposures shall
not exceed the total Working Capital Commitments and (iii) the sum of the total
Revolving Credit Exposures shall not exceed the Aggregate Revolving Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension provided that such renewal or
extension does not extend beyond the date referenced in the following clause
(ii)) and (ii) the date that is five Business Days prior to the Revolving Credit
Maturity Date; provided that a Letter of Credit with a one-year tenor may
provide for the automatic renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in the preceding clause
(ii)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, each Issuing Bank
issuing such Letter of Credit hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

31



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Chicago, Illinois time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Chicago, Illinois time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Chicago, Illinois time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Chicago, Illinois time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing composed of Working Capital Loans or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to

 

32



--------------------------------------------------------------------------------

consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse an Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. Each Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the

 

33



--------------------------------------------------------------------------------

Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago, Illinois time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Chicago,
Illinois or such other account, in each case, as is designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

 

34



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date and time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

35



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 3:00 p.m. (New York City
time) on March 19, 2011 and (ii) all other Commitments shall terminate on the
Revolving Credit Maturity Date. Furthermore, any Term Loans funded hereunder
shall permanently reduce and terminate, on a dollar for dollar basis, the
aggregate Term Commitments by a like amount.

(b) The Borrower may at any time terminate, or from time to time reduce, the
General Partnership Commitments, the Working Capital Commitments or the Term
Commitments; provided that (i) each reduction of the applicable Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
applicable Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, (1) the sum of the Revolving Credit
Exposures would exceed the Aggregate Revolving Commitment, (2) the sum of the
General Partnership Credit Exposures would exceed the total General Partnership
Commitments or (3) the sum of the Working Capital Exposures would exceed the
total Working Capital Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the applicable Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the applicable Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the applicable
Commitments shall be permanent. Each reduction of any of the Commitments shall
be made ratably among the applicable Lenders in accordance with their respective
Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Revolving Credit Maturity Date, (ii) to the Administrative Agent for the
account of each Term Lender the then unpaid principal amount of each Term

 

36



--------------------------------------------------------------------------------

Loan on the Term Loan Maturity Date and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Credit Maturity Date and the first date after such Swingline Loan is made that
is five (5) Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof, the
Interest Period applicable thereto and whether such Loan is a General
Partnership Loan, a Working Capital Loan or a Term Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall execute and deliver to such
Lender promissory note(s) payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note(s)
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by such promissory note(s) in such form payable to
the payee named therein and its registered assigns.

SECTION 2.11. Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice as follows: the Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago,
Illinois time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., Chicago,
Illinois time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 4:00 p.m., Chicago, Illinois time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the Class
and Type of each Borrowing to be prepaid, the prepayment date and the principal
amount of such Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Loan
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Loan

 

37



--------------------------------------------------------------------------------

Borrowing and each prepayment of a Term Loan Borrowing shall be applied ratably
to the Term Loans included in the prepaid Term Loan Borrowing in such order of
application as directed by the Borrower. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(b) Mandatory Prepayments.

(i) Excess Loans. If at any time (x) the outstanding principal amount of all
General Partnership Loans exceeds the sum of the General Partnership Commitments
or (y) the outstanding principal amount of (1) the Working Capital Loans, plus
(2) the Swingline Loans, plus (3) the LC Exposure exceeds the sum of the Working
Capital Commitments, then the Borrower shall in each case repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the relevant Lenders, the General Partnership Loans or the
Working Capital Loans (as applicable) in an amount equal to such excess; it
being understood and agreed that, after repayment of the Working Capital Loans,
any such remaining excess shall be applied as cash collateral in respect of the
then outstanding LC Exposure in a comparable manner to that specified in
Section 2.06(j). Each such prepayment shall be accompanied by (x) accrued
interest to the extent required by Section 2.13 and (y) any amount required to
be paid pursuant to Section 2.16.

(ii) Cleandown Period. Notwithstanding anything to the contrary in this
Agreement and commencing with the Fiscal Year beginning October 1, 2009, the
Borrower must reduce to and/or maintain at $10,000,000 or less, as the case may
be, the aggregate outstanding principal balance of all Working Capital Loans and
Swingline Loans for a period of not less than thirty (30) consecutive days
during each Cleandown Period.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a revolving commitment fee, which shall
accrue at the Applicable Rate for revolving commitment fees on the daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Original Effective Date to but excluding the date on which such
Commitment terminates; provided that, (i) outstanding Letters of Credit shall be
considered usage of the Revolving Commitment for purposes of calculating the
revolving commitment fee and (ii) Swingline Loans shall not be considered usage
of the Revolving Commitment for purposes of calculating the revolving commitment
fee. Accrued revolving commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the Original Effective Date. The Borrower agrees to pay to the
Administrative Agent for the account of each Term Lender a term commitment fee,
which shall accrue at the Applicable Rate for term commitment fees on the daily
unused amount of the Term Commitment of such Lender during the period from and
including the Restatement Effective Date to but excluding the date on which such
Term Commitment terminates. Accrued term commitment fees shall be payable in
arrears on the date on which the Term Commitments terminate in full. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank,
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon

 

38



--------------------------------------------------------------------------------

between the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Original Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, negotiation,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Original Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to them) for distribution, in the case of commitment fees
and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Credit Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

39



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes or (C) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any,

 

40



--------------------------------------------------------------------------------

as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the

 

41



--------------------------------------------------------------------------------

Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability, together with evidence of such payment, delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(f) If the Administrative Agent or a Lender reasonably determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

42



--------------------------------------------------------------------------------

(g) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Credit Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Credit Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(g) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(h) If a payment made to a Lender or other recipient by or on account of any
obligation of the Borrower hereunder or under any of the other Credit Documents
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or other recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or other recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or other recipient has
or has not complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(h), “FATCA” shall include amendments made to FATCA after the date
of this Agreement.

(i) For purposes of Section 2.17(e), (f), (g) and (h), the terms “Lender” or
“Lenders” include the Issuing Banks.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Except as otherwise provided in Section 2.11, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16, 2.17, 9.03 or otherwise) prior to 12:00 noon Chicago,
Illinois time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its main
office at Chicago, Illinois, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

43



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or Participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or any
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such

 

44



--------------------------------------------------------------------------------

Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect, not
more than six (6) times during the term of this Agreement, to increase the
General Partnership Commitments in minimum increments of $10,000,000 so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $100,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Commitments or extend new Revolving Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit F hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit G hereto. No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Revolving Commitments pursuant to this Section 2.20. Increases and
new Revolving Commitments created pursuant to this Section 2.20 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, (A) the conditions set forth in Section 4.02
shall be satisfied or waived by the Required Lenders, and the Administrative
Agent shall have received a certificate to that effect dated as of such date and
executed by a Financial Officer of the Borrower and (B) the Borrower shall be in
compliance (on a pro forma basis reasonably acceptable to the Administrative
Agent) with the covenants contained in Section 6.12 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Original Effective Date as to the corporate power and authority of the Borrower
to borrow hereunder after giving effect to such

 

45



--------------------------------------------------------------------------------

increase. On the effective date of any increase in the Revolving Commitments,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders of
such Class, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding General Partnership Loans of all the
Lenders to equal its Applicable Percentage of such outstanding General
Partnership Loans, and (ii) the Administrative Agent shall reallocate all
outstanding General Partnership Loans as of the date of any increase in the
General Partnership Commitments (with any related borrowings to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The reallocation made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the reallocated amount and, in respect of each Eurodollar Loan, shall be subject
to compensation by the Borrower in accordance with the provisions of
Section 2.16 if the reallocation occurs other than on the last day of the
related Interest Periods.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the daily unused amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Majority
in Interest of the Revolving Lenders or the Majority in Interest of the Term
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender and (ii) any
amendment or modification that increases, or extends the maturity of, such
Defaulting Lender’s Commitment shall require the consent of such Defaulting
Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) the Borrower shall within one (1) Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

(ii) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to Section 2.21(c), the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iii) if any Defaulting Lender’s LC Exposure is not cash collateralized pursuant
to Section 2.21(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized; and

 

46



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that cash collateral will be provided by the Borrower in accordance
with Section 2.21(c).

In the event that the Administrative Agent, the Borrower, each Issuing Bank and
the Swingline Lender each agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Ownership. Each Credit Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to so qualify would not have a Material Adverse Effect. The jurisdictions of
formation and the jurisdictions in which the Borrower and each Subsidiary of the
Borrower is organized and qualified to do business, and whether such Subsidiary
is an Excluded Subsidiary and its Capital Stock is Excluded Assets, are matters
described on Schedule 3.01 hereto (as supplemented from time to time). The
capitalization of the Borrower and each Subsidiary of the Borrower consists of
the Capital Stock, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 3.01 hereto. All such
outstanding Capital Stock has been duly authorized and validly issued and are
fully paid and nonassessable. The owners of the Capital Stock of the Borrower
and each Subsidiary of the Borrower and the percentage of Capital Stock owned by
each are described on Schedule 3.01 hereto.

SECTION 3.02. Authorization; Enforceability. Each of the Credit Parties has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Credit Documents to which it is a party in accordance with
their respective terms. This Agreement and each of the other Credit Documents
have been duly executed and delivered by the duly authorized officers of each
Credit Party thereto, and each such Credit Document constitutes the legal, valid
and binding obligation of the Credit Party thereto, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Credit Parties of the Credit Documents to which each such
Person is a party, in accordance with their respective terms, the borrowings
hereunder and the Transactions do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party or any indenture, material
agreement or other material instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Credit Documents.

 

47



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The audited
Consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of September 30, 2010, and the related statements of income and retained
earnings and cash flows for the Fiscal Year then ended, copies of which have
been furnished to the Administrative Agent and each Lender, fairly present in
all material respects the assets, liabilities and financial position of the
Borrower and its Consolidated Subsidiaries as of such dates, and the results of
the operations and changes of financial position for the periods then ended in
accordance with GAAP. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. The
Borrower and its Subsidiaries have no Debt, obligation or other unusual forward
or long-term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.

(b) Since September 30, 2010, there has been no material adverse change in the
business, assets, operations, prospects or financial condition of the Borrower
and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each Credit Party has good and defensible title to
all assets and other property purported to be owned by it, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes. Set forth on Part 1 of Schedule 3.05 hereto is a complete list by
Credit Party of each parcel of real property by street address owned or leased
by a Credit Party, as of the date of the most recent update to such Schedule
delivered by the Borrower with the officer’s compliance certificate pursuant to
Section 5.01. Set forth on Part 2 of Schedule 3.05 hereto is a complete list by
Credit Party of all motor vehicles owned by a Credit Party, as of the date of
the most recent update to such Schedule delivered by the Borrower with the
officer’s compliance certificate pursuant to Section 5.01. None of the
properties and assets of the Credit Parties is subject to any Lien, except
Permitted Liens. Except as permitted hereunder, the Administrative Agent, for
the benefit of the Holders of Secured Obligations, has a perfected first
priority Lien on all of the Collateral subject to no other Liens except for
Permitted Liens.

(b) Each Credit Party owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business, except where the failure to own or possess any such right
could not reasonably be expected to result in a Material Adverse Effect. No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and no Credit Party is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, except where the loss of any
such right or the liability for any such infringement could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Contingent Obligations, Labor and Environmental
Matters. (a) There are no actions, suits, investigations or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Credit Party’s
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority, except for actions, suits,
investigations or proceedings that, if adversely determined, could, individually
or in the aggregate, not reasonably be expected to result in a Material Adverse
Effect.

(b) There are no pending, or to the knowledge of the Borrower, threatened,
material strikes, material work stoppages, material unfair labor practice
claims, or other material labor disputes against or affecting any Credit Party
or ERISA Affiliate or their respective employees; provided, however, that if any
such event is pending, or to the knowledge of the Borrower, threatened, then the

 

48



--------------------------------------------------------------------------------

Borrower shall provide prompt written notice of the specifics of such event to
the Administrative Agent, and the Administrative Agent, in its reasonable
discretion, may waive such representation and warranty as it relates to such
event. The hours worked and payments made to employees of each Credit Party and
ERISA Affiliate have not been in violation of the Fair Labor Standards Act or
any other Applicable Law dealing with such matters except for violations that
either alone or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. All material payments due from a Credit Party, or for
which any claim may be made against a Credit Party, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the applicable Credit Party, in
compliance with GAAP.

(c) Each Credit Party has complied in all respects with all Environmental Laws
except for violations that either alone or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect. No Credit Party manages or
handles any hazardous wastes, hazardous substances, hazardous materials, toxic
substances or toxic pollutants referred to in or regulated by Environmental Laws
in violation of such laws or of any other applicable law where such violation
could reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect. There are no outstanding or threatened
citations, notices or orders of non-compliance issued to any Credit Party or
relating to its facilities, leaseholds, assets or other property that either
alone or in the aggregate could reasonably be expected to result in a Material
Adverse Effect. Each Credit Party has been issued all licenses, certificates,
permits or other authorizations required under any Environmental Law or by any
federal, state or local governmental or quasi-governmental entity, except where
the failure to have such licenses, certificates, permits or other authorizations
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. There are no liabilities or contingent
liabilities relating to environmental or employee health and safety matters
(including on-site or off-site contamination) relating to any Credit Party or
any property owned, leased or used by any Credit Party, which, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.07. Compliance with Laws; Governmental Approvals. Each Credit Party
(i) has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to its
knowledge, threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws, including, without limitation, the BSA, relating
to it or any of its respective properties, except, in each case, to the extent
that such non-compliance would not have a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Credit Party is an “investment
company” or a company “controlled” by an “investment company” (as each such term
is defined or used in the Investment Company Act of 1940, as amended) and
neither the Borrower nor any of its Subsidiaries is, or after giving effect to
any Borrowing will be, subject to regulation under the Interstate Commerce Act,
as amended, or any other Applicable Law which limits its ability to incur or
consummate the Transactions.

SECTION 3.09. Taxes. Each Credit Party has duly filed or caused to be filed all
material federal, state and local tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable,
other than those the validity of which the applicable Credit Party is contesting
in good faith by appropriate proceedings and with respect to which the
applicable Credit Party shall, to the extent required by GAAP, have set aside on
its books adequate reserves. No Governmental Authority has asserted any Lien or
other claim against any Credit Party with respect to unpaid taxes which has not
been discharged or resolved, other than those the validity of which the
applicable Credit Party is contesting in good faith by appropriate proceedings
and with respect to which

 

49



--------------------------------------------------------------------------------

the applicable Credit Party shall, to the extent required by GAAP, have set
aside on its books adequate reserves. The charges, accruals and reserves on the
books of Credit Parties in respect of federal, state, local and other taxes for
all Fiscal Years and portions thereof since the organization of each such Credit
Party are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.

SECTION 3.10. ERISA. The Borrower and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder.

SECTION 3.11. Disclosure. All written information, reports and other papers and
data produced by or on behalf of each Credit Party and furnished to the
Administrative Agent and the Lenders (other than financial projections
concerning the Borrower and its Subsidiaries, all of which have been prepared in
good faith based upon reasonable assumptions) were, at the time the same were so
furnished, complete and correct in all material respects. No document furnished
or written statement made to the Administrative Agent or the Lenders by any
Credit Party in connection with the negotiation, preparation or execution of
this Agreement or any of the Credit Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of any Credit Party
or omits or will omit to state a fact necessary in order to make the statements
contained therein not misleading.

SECTION 3.12. No Default. No event has occurred or is continuing which
constitutes (i) a Default or an Event of Default or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party under any material agreement or
contract, judgment, decree or order by which any Credit Party or any of their
respective properties may be bound or which would require a Credit Party to make
any payment thereunder prior to the scheduled maturity date therefore, where (in
the case of this clause (ii)) such default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.13. Margin Stock. No Credit Party is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used in the regulations of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans will be used for purchasing
or carrying margin stock in violation of, or for any purpose which violates, the
provisions of Regulation T, U or X of such Board of Governors.

SECTION 3.14. No Burdensome Restrictions. No Credit Party is a party to any
agreement or instrument or subject to any restriction in its organizational
documents that (i) will have the effect of prohibiting or restraining, or will
impose adverse conditions upon, any of the Transactions or the payment of
dividends or the making of any loans, investments or transfers by any Subsidiary
to or in the Borrower or (ii) has resulted or could reasonably be expected to
result in a Material Adverse Effect. No Credit Party is subject to any
Governmental Approval or Applicable Law which is so unusual or burdensome as in
the foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower does not presently anticipate that future expenditures of
the Credit Parties needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.

SECTION 3.15. Solvency. As of the Restatement Effective Date and after giving
effect to each Borrowing made hereunder, the Borrower and its Subsidiaries,
taken as a whole, will be Solvent.

SECTION 3.16. Debt and Permitted Investments. No Credit Party has any Debt other
than Permitted Debt. No Credit Party has made any Investments other than
Investments permitted under Section 6.04 of this Agreement.

 

50



--------------------------------------------------------------------------------

SECTION 3.17. Fiscal Year. The Fiscal Year of each Credit Party begins on
October 1 and ends on September 30 of the following calendar year.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement is
subject to the satisfaction of the conditions precedent set forth in Section 3
of the Amendment and Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of the making of such
Loan or the date of the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

(b) At the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) In the case of each Term Loan, at the time of and immediately after giving
effect (including pro forma effect) to such Term Loan, the Borrower shall have
demonstrated, to the reasonable satisfaction of the Administrative Agent, pro
forma compliance with the financial covenants set forth in Section 6.12.

The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) (i) as soon as practicable and in any event within ninety (90) days after
the end of each Fiscal Year, audited Consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income,

 

51



--------------------------------------------------------------------------------

retained earnings and cash flows for the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures for the preceding Fiscal Year and audited by Ernst &
Young, LLP or other independent certified public accountants of national
standing reasonably acceptable to the Administrative Agent in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operation of any change in the application of accounting
principles and practices during the year, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Consolidated Subsidiaries or
with respect to accounting principles followed by the Borrower or any of its
Consolidated Subsidiaries not in accordance with GAAP (it being agreed that for
purposes hereof, the filing of the Borrower’s appropriately completed Annual
Report in Form 10-K will be sufficient in lieu of delivery of the Consolidated
financial statements of the Borrower and its Consolidated Subsidiaries) and
(ii) as soon as practicable and in any event within ninety (90) days after the
end of each Fiscal Year, unaudited consolidating balance sheet of the Borrower
and its Consolidated Subsidiaries as of the close of such Fiscal Year and
unaudited consolidating statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, certified by a Financial Officer of the Borrower as
having been prepared in accordance with GAAP;

(b) as soon as practicable and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters, unaudited Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP other than the absence of
footnotes and subject to year-end audit and adjustments and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Financial Officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
the results of operations of the Borrower and its Consolidated Subsidiaries for
the respective periods then ended other than the absence of footnotes and
subject to year-end audit and adjustments (it being agreed that for purposes
hereof, the filing of the Borrower’s appropriately completed Quarterly Report in
Form 10-Q will be sufficient in lieu of delivery of the Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit E hereto (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating (A) compliance with Sections 5.10 (solely in
conjunction with the delivery of audited financial statements under clause
(a) above and commencing with the audited financial statements for the
Borrower’s Fiscal Year ending on or about September 30, 2010), 6.01, 6.03, 6.04,
6.06 and 6.12 and (B) the determination of the Applicable Rate and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; and

 

52



--------------------------------------------------------------------------------

(d) as soon as practicable, but in any event no later than November 30 of the
applicable Fiscal Year, the Borrower shall submit to the Administrative Agent
the Annual Budget for the then current Fiscal Year, approved by the board of
directors (or analogous governing board) of the Borrower;

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt (but in no event
later than ten (10) days after an officer of a Credit Party obtains knowledge
thereof) written notice of the following:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any of their respective
properties, assets or businesses, which could reasonably be expected to have a
Material Adverse Effect;

(b) any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws or ERISA which, in any such case, could reasonably be
expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in a strike or other work action
against any Credit Party that could reasonably be expected to have a Material
Adverse Effect;

(d) any dispositions of any Collateral or other assets or property of any Credit
Party (other than (i) dispositions in the ordinary course of its business,
(ii) sales of assets between Credit Parties and (iii) sales or dispositions of
obsolete or worn-out equipment);

(e) any Default or Event of Default;

(f) any event which makes any of the representations set forth in Article III
inaccurate in any respect; and

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, (i) carry on and conduct its principal business
substantially as it is now being conducted, (ii) maintain in good standing its
existence and its right to transact business in those states in which it is now
or may after the Original Effective Date be doing business, and (iii) maintain
all licenses, permits and registrations necessary to the conduct of its
business, except where the failure to so maintain its right to transact business
or to maintain such licenses, permits or registrations would not have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge, before they become delinquent, all
taxes, assessments and other governmental charges imposed upon it, its
properties, or any part thereof, or upon the income or profits therefrom and all
claims for labor, materials or supplies which if unpaid might be or become a
Lien or charge upon any of its property and other material obligations, except
such items as it is in good faith appropriately contesting and as to which
adequate reserves have been provided to the Administrative Agent’s satisfaction.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) (i) maintain, preserve and keep its
properties and every part thereof in good repair, working order and condition
(except for such properties as the Borrower in good faith determines are not
useful in the conduct of its or its Subsidiaries’ business), (ii) from time to
time make all necessary and proper repairs, renewals, replacements, additions
and improvements thereto so that at all times the efficiency thereof shall be
fully preserved and maintained (ordinary wear and tear excepted), and
(iii) maintain all leases of real or personal property in good standing, free of
any defaults by the Credit Party that is party thereto, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect and (b) keep insured at all times with financially sound
and reputable insurers which are satisfactory to the Administrative Agent
(i) all of its property of an insurable nature (other than residential tanks and
racks and cylinders on a cylinder exchange program), including, without
limitation, all real estate, equipment, fixtures and inventories, against fire
and other casualties in such a manner and to the extent that like properties are
usually insured by others owning properties of a similar character in a similar
locality or as otherwise reasonably required by the Administrative Agent, with
the proceeds of such casualty insurance payable to the Administrative Agent for
the benefit of the Lenders, and (ii) against liability on account of damage to
persons or property (including product liability insurance, pollution legal
liability insurance and all insurance required under all applicable worker’s
compensation laws) caused by it or its officers, members, employees, agents or
contractors in such a manner and to the extent that like risks are usually
insured by others conducting similar businesses in the places where it conducts
its business or as otherwise required by the Administrative Agent; provided,
however, that the Borrower may self-insure against casualty all of its property
of an insurable nature, so long as (y) no Event of Default has occurred and is
continuing under this Agreement, and (z) adequate reserves (as are customary in
the case of self-insured entities of similarly situated companies engaged in the
same or a similar line of business in accordance with GAAP) are maintained for
such purpose. Notwithstanding the foregoing, in the event that any property of
the Borrower or any of its Subsidiaries is not accepted by the applicable
insurer for inclusion under the Borrower’s or the applicable Subsidiary’s
pollution legal liability policy, the Borrower or such Subsidiary shall not be
required to maintain pollution legal liability insurance coverage on such
property provided that (i) the Borrower provides the Administrative Agent with
notice of the rejection of such property by the insurer, and (ii) at the
Administrative Agent’s option, such property shall not be included in the
Collateral. The Borrower shall cause the insurers under all of its and its
Subsidiaries’ insurance policies to (a) provide the Administrative Agent at
least thirty (30) days prior written notice of the termination of any such
policy before such termination shall be effective and (b) agree to such other
matters in respect of any such casualty insurance as provided in the
Administrative Agent’s loss payee endorsement. In addition, the Borrower will,
upon request of the Administrative Agent at any time, furnish a written summary
of the amount and type of insurance carried by the Borrower and its
Subsidiaries, the names of the insurers and the policy numbers, and deliver to
the Administrative Agent certificates with respect thereto.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to (i) maintain complete and accurate books and
financial records in accordance with GAAP; (ii) during normal working hours
permit the Administrative Agent and Persons designated by the Administrative
Agent to visit and inspect its properties and to conduct any environmental tests
or audits thereon, to perform audits of its accounts receivable and inventory
and to inspect its books and financial records (including its journals, orders,
receipts and correspondence which relate to its accounts receivable and
inventory), to make copies and to take extracts therefrom, and to discuss its
affairs, finances and accounts

 

54



--------------------------------------------------------------------------------

receivable and operations with its members, officers, employees and agents and
its independent public accountants at the expense of the Borrower; (iii) permit
the Administrative Agent and Persons designated by the Administrative Agent to
perform audits of such books and financial records at the expense of the
Borrower when and as requested by the Administrative Agent.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable laws, rules and regulations, and
all orders of any Governmental Authority, applicable to it or any of its
property, business, operations or transactions (including ERISA and all
Environmental Laws), except where the failure to so comply could not reasonably
be expected to result in a Material Adverse Effect, and provide prompt written
notice to the Administrative Agent following the receipt of any notice of any
violation of any such laws, rules, regulations or orders from any Governmental
Authority charged with enforcing the same where such violation could reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, only use the proceeds of (a) the General Partnership Loans to
(i) refinance the indebtedness under the Existing Credit Agreement, (ii) finance
Permitted Acquisitions, (iii) finance Capital Expenditures, (iv) finance the
working capital needs of the Borrower and its Subsidiaries and (v) for any other
general partnership purpose; (b) the Working Capital Loans and the Swingline
Loans to (i) refinance the indebtedness under the Existing Credit Agreement and
(ii) finance the working capital needs of the Borrower and its Subsidiaries. No
proceeds of any Loans shall be used to acquire or carry any “margin stock” (as
such term is defined or used in the regulations of the Board of Governors of the
Federal Reserve System); and (c) the Term Loans to refinance certain existing
Indebtedness, and for other general partnership purposes, of the Borrower and
its Subsidiaries.

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary, other than an
“Excluded Subsidiary,” or a Subsidiary ceases to be an “Excluded Subsidiary” (in
each case under definition of that term), the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary to deliver to the Administrative Agent the Subsidiary
Guaranty pursuant to which such Subsidiary agrees to be bound by the terms and
provisions of thereof, such Subsidiary Guaranty to be accompanied by appropriate
authorizing resolutions, other Organic Documents and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

SECTION 5.10. Collateral.

(a) Subject to the limitations on property or assets acquired after the Original
Effective Date set forth in Section 5.13, the Borrower will, and will cause each
other Credit Party to, (i) cause all of its owned property (subject to the
exceptions contained herein and in any Collateral Document and excluding the
Excluded Assets) to be subject at all times to first priority, perfected Liens
in favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations to secure the Obligations in accordance with the terms and
conditions of the Collateral Documents, subject in all cases to Permitted Liens.
Without limiting the generality of the foregoing, the Borrower will cause the
Applicable Pledge Percentage of the issued and outstanding Capital Stock (other
than Excluded Assets) of each Pledge Subsidiary directly owned by the Borrower
or any other Credit Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent to secure the Obligations in
accordance with the terms and conditions of the Collateral Documents to the
extent, and within such time period as is, reasonably required by the
Administrative Agent. Notwithstanding the foregoing: (1) no Pledge Agreement in
respect of the Capital Stock of any Pledge Subsidiary shall be required
hereunder to the extent such pledge thereunder would be prohibited by applicable
law, or the Administrative Agent or its

 

55



--------------------------------------------------------------------------------

counsel reasonably determines that such pledge would not provide material credit
support for the benefit of the Holders of Secured Obligations pursuant to
legally valid, binding and enforceable Pledge Agreements; (2) no Mortgages shall
be required hereunder to the extent such Mortgages are not readily obtainable
under relevant applicable law or if the Administrative Agent or its counsel
reasonably determines that such Mortgage would not provide material credit
support for the benefit of the Holders of Secured Obligations pursuant to
legally valid, binding and enforceable Mortgages; (3) no Mortgages are required
to be delivered hereunder until December 31, 2009 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion (it
being understood and agreed that the failure to deliver such Mortgages by the
date ultimately required by the Administrative Agent shall constitute a Default
under clause (d)(i) of Article VII hereof) with respect to the Fee Owned Real
Property owned by the Credit Parties on the Original Effective Date; provided
that the Borrower hereby agrees to use its best efforts to cause the delivery of
such Mortgages as soon as reasonably practicable after the Original Effective
Date; (4) no vehicle titles for the motor vehicles owned by the Credit Parties
and titled to reflect the Administrative Agent as the lienholder on the Original
Effective Date need to be retitled to reflect the Administrative Agent as the
lienholder; and (5) no Mortgages or vehicle titles shall be required hereunder
to the extent the Borrower is in compliance with the Mortgage and Vehicle Title
Requirement).

(b) The Borrower will, and will cause each of its Subsidiaries to, keep all
Collateral, other than inventory in transit, motor vehicles, residential tanks
and bulk storage tanks, at one or more of the locations set forth on Schedule
5.10 hereto and not remove any such Collateral therefrom except for,
(i) inventory sold in the ordinary course of business; (ii) dispositions of
obsolete or worn out equipment to the extent permitted under this Agreement and
the other Credit Documents; and (iii) the storage of inventory or equipment at
locations within the continental United States other than those described on
Schedule 5.10 hereto; provided that (a) this Section 5.10 shall be deemed
inapplicable during the continuation of the Collateral Release Event (as defined
below) that has not been followed by the Collateral Regrant Event (as defined
below) and (b) the Borrower shall take all actions necessary for the
Administrative Agent’s Lien on such inventory and equipment to continue to be a
perfected first priority Lien subject to no other Lien other than Permitted
Liens. Notwithstanding the foregoing or anything else contained in this
Agreement or any other Credit Document to the contrary, the parties hereto
acknowledge and agree that in the event the Borrower receives, after the
Original Effective Date, ratings for its senior unsecured long-term debt
securities (without third-party credit enhancement) (the “Ratings”) that are
investment grade from both S&P (at least BBB-) and Moody’s (at least Baa3) (the
“Collateral Release Event”), the security interests and Liens described in
clause (a) of this Section 5.10 and granted pursuant to the Collateral Documents
will be released; provided that (i) if either such Rating subsequently falls
below BB+ or Ba1 respectively, the Borrower and each other Credit Party will
re-grant the security interests in the Collateral pursuant to comparable
Collateral Documents (the “Collateral Regrant Event”) and no further
Ratings-based collateral releases will be permissible and (ii) notwithstanding
the foregoing clause (i), no re-granting of the security interests in and the
Liens on the Collateral will be required if the Borrower receives Ratings of BBB
(stable or better outlook) or higher from S&P and Baa2 (stable or better
outlook) from Moody’s.

(c) With respect to the leasehold interests under that certain Sublease and
Storage Services Agreement (the “Existing Tres Lease”) dated November 16, 2007
by and between Tres Palacios Gas Storage LLC, a Delaware limited liability
company (“Tres Palacios”) and Matagorda Gas Storage, LLC, a Delaware limited
liability company (“Sublandlord”), Borrower shall deliver, or shall cause Tres
Palacios to deliver, a Mortgage with respect to the leasehold interests
thereunder (or pursuant to any replacement lease with respect to such interests,
if applicable) on or before September 30, 2011 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion (it
being understood and agreed that the failure to deliver such Mortgage by the
date ultimately required by the Administrative Agent shall constitute a Default
under clause (d)(i) of Article VII hereof); provided that,

 

56



--------------------------------------------------------------------------------

whether or not the leasehold interests under the Existing Tres Lease are
restructured pursuant to the terms and conditions of that certain Assignment
Agreement dated May 20, 2010 by and among Underground Storage Services
(Markham), L.P., a Texas limited partnership, Sublandlord and Tres Palacios, no
such Mortgage shall be required to be delivered to the extent that the existing
or replacement lease expressly prohibits the lessee thereunder from granting
such Mortgage. Borrower covenants and agrees that it shall make, or shall cause
Tres Palacios to make, commercially reasonable efforts to obtain the third party
consents necessary to permit the lessee thereunder to pledge the leasehold
interests thereunder as Collateral hereunder.

SECTION 5.11. Performance of Obligations; Further Assurances. If an Event of
Default has occurred and is continuing, the Borrower will, and will cause each
of its Subsidiaries to, permit the Administrative Agent on behalf of the
Lenders, if the Administrative Agent or the Required Lenders so elects in their
sole discretion, to pay or perform any of the Borrower’s Obligations hereunder
or under any other Credit Documents and to reimburse the Administrative Agent,
on demand, or, if the Administrative Agent so elects, by the Administrative
Agent making one or more Loans (as the Administrative Agent may elect) on the
Borrower’s behalf and charging the accounts of any Credit Party held by the
Administrative Agent accordingly, for all amounts expended by or on behalf of
the Administrative Agent in connection therewith, and all costs and expenses
incurred by or on behalf of the Administrative Agent in connection therewith.
Subject to the limitations contained in Section 5.13, the Borrower further
agrees to, and cause each of its Subsidiaries to, other than during the
continuation of the Collateral Release Event that has not been followed by the
Collateral Regrant Event, execute, deliver or perform, or cause to be executed,
delivered or performed, all such Collateral Documents and other documents,
agreements or acts, as the case may be, as the Administrative Agent may
reasonably request from time to time to create, perfect, continue or otherwise
assure the Administrative Agent with respect to any Lien on all assets of each
Credit Party or created or purported to be created by any of the Credit
Documents or to otherwise create, evidence, assure or enhance the Administrative
Agent’s and the Lender’s rights and remedies under, or as contemplated by, the
Credit Documents or at law or in equity.

SECTION 5.12. Risk Management Policy. The Borrower will, and will cause each of
its Subsidiaries to, comply, and require its Subsidiaries to comply, with
(i) the retail and wholesale inventory distribution and trading procedures,
(ii) the dollar and volume limits, and (iii) all other material provisions of
the Risk Management Policy.

SECTION 5.13. Acquisition of Property and Assets. At all times following the
Original Effective Date and (i) during the continuation of a Collateral Release
Event that has not been followed by the Collateral Regrant Event and
(ii) following the occurrence of the Collateral Regrant Event, if any assets or
properties are acquired by any Credit Party, and, after giving effect to such
acquisition, the Borrower shall not be in compliance with Section 5.10 then, the
Borrower and the Subsidiary Guarantors, as applicable, shall (within 90 days (or
such later date as is agreed to by the Administrative Agent) after the
consummation of such acquisition) execute and deliver, or cause to be executed
and delivered, to the Administrative Agent at the Borrower’s reasonable expense,
such documents (including, without limitation, Collateral Documents, UCC
financing statements, fixture filings and opinions of counsel) and other
assurances as the Administrative Agent may request in order to create and
perfect Liens in such assets and properties in favor of the Administrative
Agent, subject to no other Liens other than Permitted Liens as are necessary for
the Borrower to be in compliance with Section 5.10.

SECTION 5.14. ERISA. The Borrower will, and will cause each of its Subsidiaries
to, (i) notify the Administrative Agent promptly of the establishment or joinder
of any Plan, except that prior to the establishment of any “welfare benefit
plan” (as defined in Section 3(1) of ERISA) covering any employee of any Credit
Party or ERISA Affiliate for any period after such employee’s termination of
employment other than such period required by the Consolidated Omnibus Budget
Reconciliation Act of l986 or “defined

 

57



--------------------------------------------------------------------------------

benefit plan” (as defined in Section 3(35) of ERISA) or joinder of, or
contribution to, any “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA), it will obtain the Administrative Agent’s prior written approval of such
establishment; (ii) at all times make prompt payments or contributions to meet
the minimum funding standards of Section 412 of the Code, with respect to each
Plan; (iii) promptly after the filing thereof, furnish to the Administrative
Agent a copy of any report required to be filed pursuant to Section 103 of ERISA
in connection with each Plan for each plan year, including but not limited to
the Schedule B attached thereto, if applicable; (iv) notify the Administrative
Agent promptly of any “reportable event” (as defined in Section 4043 of ERISA)
or any circumstances arising in connection with any Plan that might constitute
grounds for the termination thereof by the Pension Benefit Guaranty Corporation
or for the appointment by the appropriate United States District Court of a
trustee to administer the Plan, the initiation of any audit or inquiry by the
Internal Revenue Service or the Department of Labor of any Plan or
transaction(s) involving or related to any Plan, or any “prohibited transaction”
as defined in Section 406 of ERISA or Section 4975(c) of the Internal Revenue
Code of 1986, as amended; (v) notify the Administrative Agent prior to any
action that could result in the assertion of liability under Subtitle E of Title
IV of ERISA caused by the complete or partial withdrawal from any multiemployer
plan or the termination of any defined benefit plan sponsored by a Credit Party
or any ERISA Affiliate, if such assertion of liability could reasonably be
expected to have a Material Adverse Effect; and (vi) promptly furnish such
additional information concerning any Plan as the Administrative Agent may from
time to time reasonably request.

SECTION 5.15. Environmental Reports. If an Event of Default caused by reason of
a breach of Section 5.07 (as such Section relates to Environmental Laws) shall
have occurred and be continuing, at the request of the Required Lenders through
the Administrative Agent, the Borrower will, and will cause each of its
Subsidiaries to, provide to the Lenders within forty-five (45) days after such
request, at the expense of the Borrower, an environmental site assessment report
for the properties which are the subject of such Event of Default prepared by an
environmental consulting firm acceptable to the Administrative Agent and
consented to by the Borrower (which consent shall not be unreasonably withheld
or delayed), indicating the presence or absence of hazardous materials and the
estimated cost of any compliance or remedial action in connection with such
properties.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Debt. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Debt, except Permitted Debt.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
Permitted Liens.

SECTION 6.03. Mergers; Sales of Assets; Sale-Leasebacks and other Fundamental
Changes. (a) The Borrower will not, and will not permit any Subsidiary to,
(i) merge or consolidate with or otherwise

 

58



--------------------------------------------------------------------------------

acquire, or be acquired by, any other Person; provided that (a) the Borrower may
consummate Permitted Acquisitions, (b) any Credit Party may merge or consolidate
with or acquire or be acquired by another Credit Party provided that any such
transaction involving the Borrower shall result in the Borrower as the surviving
entity and (c) any Subsidiary that is not Credit Party may (1) merge or
consolidate with or acquire or be acquired by another Subsidiary that is not a
Credit Party and (2) merge or consolidate with or acquire or be acquired by a
Credit Party provided that any such transaction shall result in such Credit
Party as the surviving entity; and (ii) sell, lease or otherwise transfer all or
any part of its assets other than, (a) the sale of inventory in the ordinary
course of such Person’s business, (b) the disposition of obsolete or worn out
equipment, (c) for so long as there exists no Event of Default, the sale of
motor vehicles in the ordinary course of such Person’s business, (d) sales of
assets between Credit Parties, sales of assets between Subsidiaries that are not
Credit Parties and sales of assets (for fair value) from Subsidiaries that are
not Credit Parties to Credit Parties, or (e) the sale of other assets not in the
ordinary course of business in an amount not to exceed $50,000,000 in any Fiscal
Year.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any arrangement with any lender or investor or to which such lender or
investor is a party, providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to such lender or
investor or to any Person to whom funds have been or are to be advanced by such
lender or investor on the security of such property or rental obligations of the
Borrower or any of its Subsidiaries, except for such transactions which,
together with all other such transactions entered into by the Borrower and its
Subsidiaries, involve real and personal property having a fair market value not
exceeding $10,000,000 in the aggregate. Notwithstanding anything to the contrary
in this Section 6.03, Borrower and its Subsidiaries may enter into any sale,
lease or other transfer of assets in connection with the Borrower’s or any
Subsidiary’s participation in any “Payment in Lieu of Tax Program” or any other
similar program as Borrower may, in its discretion, decide to participate in
(each such program, a “PILOT Program”). As of the Original Effective Date, all
such PILOT Programs in which the Borrower or any of its Subsidiary’s participate
in are listed on Schedule 6.03.

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
create any Subsidiary or manufacture any goods, render any services or otherwise
enter into any business which is not substantially similar to that existing on
the Original Effective Date; provided, however, that the Borrower or any of its
Subsidiaries may engage in, or create one or more Controlled Subsidiaries to
engage in, Midstream Business.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to:

(a) subject to clause (b) below, make or permit to exist any loans or advances
to or any other investment in any Person (including any equity holders of the
Borrower or of any of its Affiliates), except (1) investments in
(i) interest-bearing United States Government obligations, (ii) certificates of
deposit issued by or time deposits with any commercial bank organized and
existing under the laws of the United States or any state thereof having capital
and surplus of not less than $25,000,000, (iii) prime commercial paper rated AAA
by S&P or Prime P-1 by Moody’s and (iv) agreements involving the sale and
guaranteed repurchase of United States Government securities, (2) investments in
securities of trade creditors or customers in the ordinary course of business
and consistent with the Borrower’s or such Subsidiaries’ past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers, (3) loans and advances to
directors, employees and officers of the Borrower and the Subsidiaries for bona
fide business purposes, in aggregate amount not to exceed $1,000,000 at any time
outstanding, (4) investments made after the Original Effective Date in Excluded
Subsidiaries in an

 

59



--------------------------------------------------------------------------------

aggregate amount not to exceed $100,000,000, (5) investments in the Borrower,
(6) the Borrower and the Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) endorse negotiable instruments held for collection in the ordinary course
of business and (iii) make lease, utility and other similar deposits in the
ordinary course of business, (7) investments in a Subsidiary, provided that
(i) such Subsidiary is a wholly owned Subsidiary (directly or indirectly) of the
Borrower; (ii) such Subsidiary guarantees the Obligations under the Credit
Agreement and the other Credit Documents pursuant to the Subsidiary Guaranty,
(iii) such Subsidiary grants to the Administrative Agent for the benefit of the
Lenders a first priority security interest in all assets and properties of such
Subsidiary (subject only to Permitted Liens and the limitations described in
Section 5.13) in accordance with Section 5.13 pursuant to the Pledge and
Security Agreement and, in the case of Fee Owned Real Property owned by such
Subsidiary, a Mortgage, and (iv) the Capital Stock of such Subsidiary is pledged
to the Administrative Agent for the benefit of the Holders of Secured
Obligations pursuant to the Pledge and Security Agreement, (8) Guaranties
permitted under Section 6.01, (9) Permitted Acquisitions and (10) other
investments in an aggregate amount not to exceed $10,000,000 in any Fiscal Year.
All instruments and documents evidencing such investments shall be pledged to
the Administrative Agent promptly after the relevant Person’s receipt thereof,
shall be security for the Obligations, and shall be Collateral hereunder; and

(b) acquire any assets or property of any other Person (other than a Credit
Party) other than (i) pursuant to a Permitted Acquisition or for an aggregate
purchase price not exceeding $25,000,000, (ii) in the ordinary course of
business consistent with past practices and (iii) as part of a Capital
Expenditure.

SECTION 6.05. Hedging Agreements; Put Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Hedging Agreement,
except (a) Hedging Agreements entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary has actual exposure regardless of maturity (other
than those in respect of Capital Stock of the Borrower or any of its
Subsidiaries), and (b) Hedging Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
Furthermore, the Borrower will not, and will not permit any of its Subsidiaries
to, enter into any put agreement or similar agreement with any other Person
granting such Person put rights or similar arrangements with respect to the
Capital Stock of the Borrower or its Subsidiaries (other than in connection with
compensation arrangements with directors, officers or employees of the Borrower
or any Subsidiary).

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries (other than JV Subsidiaries) to, declare or pay any cash
dividends on or make any other cash distributions in respect of any membership
interests or other equity interests (other than in connection with compensation
arrangements with directors, officers or employees of the Borrower or any
Subsidiary) or redeem or otherwise acquire for cash any such membership or other
equity interests without in each instance obtaining the prior written consent of
the Required Lenders; provided, however, that (i) any Credit Party which is a
Subsidiary of the Borrower may pay regularly scheduled dividends or make other
distributions to any other Credit Party and (ii) if no Default or Event of
Default exists or would result therefrom, the Borrower may pay cash
distributions, free of any Lien, to its unitholders in an aggregate amount not
to exceed Available Cash.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any transaction
or arrangement, including without limitation, the purchase, sale or exchange of
property of any kind or the rendering of any service, with any Affiliate, except
in the ordinary course of and pursuant to the reasonable requirements of such
Person’s

 

60



--------------------------------------------------------------------------------

business and upon fair and reasonable terms substantially as favorable to such
Person as those which would be obtained in a comparable arms-length transaction
with a non-Affiliate except that the following shall be permitted:
(1) investments permitted by Sections 6.04(a)(3)-(7), (2) reasonable and
customary director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, (3) the existence of, and the
performance by any Credit Party of its obligations under the terms of, any
limited liability company, limited partnership or other Organic Document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Original
Effective Date, and which has been disclosed to the Lenders as in effect on the
Original Effective Date, and similar agreements that it may enter into
thereafter; provided, however, that the existence of, or the performance by any
Credit Party of obligations under, any amendment to any such existing agreement
or any such similar agreement entered into after the Original Effective Date
shall only be permitted by this Section 6.07 to the extent not more adverse to
the interest of the Lenders in any material respect than the provisions of any
of such documents and agreements as in effect on the Original Effective Date and
(4) transactions between and among the Credit Parties. The foregoing shall not
prohibit the creation of, or an arrangement with, a Subsidiary or other
Affiliate in connection with a Permitted Acquisition or other acquisition of
assets and properties pursuant to the terms and conditions of this Agreement,
provided, that the structure of any such proposed transaction is disclosed to
the Administrative Agent and is acceptable to the Administrative Agent in
its reasonable discretion.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to grant in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations any Lien upon any of its property or assets (other than Excluded
Assets), or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Borrower or any Subsidiary or to Guaranty
indebtedness of the Borrower or any Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Credit
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Original Effective Date and identified on Schedule 6.08 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

SECTION 6.09. Changes in Accounting Principles; Fiscal Year. The Borrower will
not, and will not permit any of its Subsidiaries to, make any change in its
principles or methods of accounting as currently in effect, except such changes
that may be allowed by GAAP, nor, without first obtaining the Administrative
Agent’s written consent, change its Fiscal Year.

SECTION 6.10. Lease Obligations. The Borrower will not, and will not permit any
of its Subsidiaries to, permit the aggregate obligations that are due and
payable during any Fiscal Year under leases or agreements to lease (other than
obligations under Capital Leases) to exceed $40,000,000.

SECTION 6.11. Amendments to Organic Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend or otherwise modify their
respective Organic Documents in any manner that would materially and adversely
affect the Administrative Agent or the Lenders without the prior

 

61



--------------------------------------------------------------------------------

written consent of the Administrative Agent and the Required Lenders, except for
amendments or other modifications that modify administrative provisions or
amendments that reflect the issuance, redemption or transfer of Capital Stock to
the extent permitted by and in accordance with this Agreement and the other
Credit Documents.

SECTION 6.12. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, determined as of the end of each of its fiscal quarters ending
after the Original Effective Date for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter, to be greater than the
Required Total Leverage Ratio.

(b) Maximum Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio, determined as of the end of each of its fiscal
quarters ending after the Original Effective Date for the period of 4
consecutive fiscal quarters ending with the end of such fiscal quarter, to be
greater than 3.0 to 1.0.

(c) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters ending
after the Original Effective Date for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter, to be less than (i) in the
case of any fiscal quarter ending at any time during the Designated Period, 2.25
to 1.00 and (ii) in the case of any other fiscal quarter, 2.50 to 1.0.

SECTION 6.13. Permitted Junior Debt and Amendments to Permitted Junior Debt
Documents. The Borrower will not, and will not permit any Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Permitted Junior Debt or any
Debt from time to time outstanding under the Permitted Junior Debt Documents
other than with proceeds of the Term Loans, any offering of Capital Stock or
other Permitted Junior Debt. Furthermore, the Borrower will not, and will not
permit any Subsidiary to, amend the Permitted Junior Debt Documents or any
document, agreement or instrument evidencing any Debt incurred pursuant to the
Permitted Junior Debt Documents (or any replacements, substitutions, extensions
or renewals thereof) or pursuant to which such Debt is issued where such
amendment, modification or supplement provides for the following or which has
any of the following effects:

(a) increases the overall principal amount of any such Debt or increases the
amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Debt or otherwise accelerates the
amortization schedule with respect to such Debt;

(d) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Permitted Junior Debt Documents or the applicable
covenants in this Agreement; or

 

62



--------------------------------------------------------------------------------

(e) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Permitted Junior Debt Documents or the applicable covenant in this Agreement.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Credit Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Credit Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.09 or 5.10 or in Article VI (other than Sections 6.07, 6.09,
6.10 and 6.11) or (ii) any of the Credit Documents shall cease in any material
respect to be in full force and effect or shall be declared to be null and void
in whole or in a material part by the final judgment of a court or other
Governmental Authorities having jurisdiction or the validity or enforceability
thereof shall be contested by, or on behalf of, any Credit Party; or any Credit
Party shall renounce any of the same or deny that it has any or further
liability under any Credit Document to which it is a party; or any security
interest purported to be created by any Credit Document shall cease to be, or
shall be asserted by any Credit Party not to be, a valid, perfected, first
priority (except as expressly otherwise provided in this Agreement or such
Credit Document) security interest in the Collateral covered thereby;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any Credit Party shall be in breach of any of the
terms or provisions of any other Credit Document (beyond the applicable grace
period with respect thereto, if any), and such failure or breach shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (ii) an officer of the Borrower becomes
aware of any such failure or breach;

 

63



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Debt (other than
Material Debt under Hedging Agreements) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Debt or any trustee
or agent on its or their behalf to cause any Material Debt to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; or any default occurs under any Hedging Agreement that
constitutes Material Debt which default could enable the other counterparty to
terminate the Hedging Agreement; provided that this clause (g) shall not apply
to secured Debt that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (to the extent not covered by insurance) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the

 

64



--------------------------------------------------------------------------------

Administrative Agent may, and (x) with respect to clause (i) below, at any time
prior to the full termination of the Term Commitments, at the request of the
Required Lenders, shall, (y) with respect to clause (i) below, at any time after
the full termination of the Term Commitments, at the request of a Majority in
Interest of Revolving Lenders, shall, and (z) with respect to clause (ii) below,
at the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations (other than any Obligations
not then due and payable under any Banking Services Agreements) accrued
hereunder and under the other Credit Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations (other than any Obligations not then due and payable under any
Banking Services Agreements) accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and on behalf of the Holders of Secured
Obligations and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative

 

65



--------------------------------------------------------------------------------

Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi) the
perfection or priority of any of the Liens on any of the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and each Issuing Bank, appoint a successor
Administrative Agent; provided, that if an Event of Default has occurred and is
continuing, no consent of the Borrower shall be required. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

66



--------------------------------------------------------------------------------

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent, a Documentation Agent or a Co-Documentation Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders in their capacity as Co-Syndication Agents,
Documentation Agent or Co-Documentation Agents as it makes with respect to the
Administrative Agent in the preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, including
each Issuing Bank, in accordance with Section 9.08, the proceeds of which are
applied in accordance with this Agreement, each Lender agrees that it will not
take any action, nor institute any actions or proceedings, against the Borrower
or with respect to any Credit Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Credit
Documents, with the consent of the Administrative Agent.

The Lenders, including each Issuing Bank, are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan or any Letter of Credit after the date such principal or interest has
become due and payable pursuant to the terms of this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Holders of Secured Obligations any Credit Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than contingent indemnity
obligations and Obligations in respect of Hedging Agreements and Banking
Services Agreements) at any time arising under or in respect of this Agreement
or the Credit Documents or the Transactions; (ii) as permitted by, but only in
accordance with, the terms of the applicable Credit Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Credit Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to

 

67



--------------------------------------------------------------------------------

evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Two Brush Creek Blvd., Suite 200, Kansas City,
Missouri 64112, Attention of Brooks Sherman, Chief Financial Officer (Telecopy
No. (816) 531-3685);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of
Sabana Johnson (Telecopy No. (312) 385-7096), with copies to JPMorgan Chase
Bank, N.A., 10 South Dearborn, Chicago, Illinois 60603, Attention of Kenneth J.
Fatur (Telecopy No. (312) 732-1762);

(iii) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower;

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of
Sabana Johnson (Telecopy No. (312) 385-7096); and

(v) if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

68



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) reduce the percentage specified
in the definition of Majority in Interest with respect to any Class of Lenders
without the written consent of all the Lenders of such Class or (vii) other than
pursuant to a transaction permitted by the terms of this Agreement or any other
Credit Document, release any Guarantor which is a Material Subsidiary or release
all or substantially all of the Collateral which is subject to the Credit
Documents (other than pursuant to the Collateral Release Event), without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding the foregoing (including without
limitation clause (v) of this Section 9.02(b)), this Agreement and any
other Credit Document may be amended (or amended and restated) with the written
consent of the Required Lenders, Lenders providing one or more additional credit
facilities, the Administrative Agent, the Borrower and each other
relevant Credit Party (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Incremental Credits”) to share ratably in the benefits of
this Agreement and the other Credit Documents with the Revolving Loans, the Term
Loans and other extensions of credit hereunder and the accrued interest and fees
in respect thereof, (y) to include reasonably appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and (z) to
make such other technical amendments as are reasonably deemed appropriate by the
Administrative Agent and the Borrower in connection with the foregoing.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the

 

69



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the Transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, and each Revolving Lender severally agrees to pay to such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Credit Document, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

 

70



--------------------------------------------------------------------------------

permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower and its
Affiliates) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the applicable Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the executed Assignment and Assumption with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $5,000,000 (in
the case of Revolving Commitments and Revolving Loans) or $1,000,000 (in the
case of a Term Loan) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall agree to be bound
by Section 9.12 hereof.

 

71



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such

 

72



--------------------------------------------------------------------------------

Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (b)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, the
Amendment and Restatement Agreement, the other Credit Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the Restatement Effective Date.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

73



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, but giving effect to federal laws applicable to
national banks.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

74



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

75



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER   

GENERAL

PARTNERSHIP
COMMITMENT

    

WORKING

CAPITAL
COMMITMENT

     AGGREGATE
REVOLVING
COMMITMENT      TERM
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 42,857,142.86       $ 7,142,857.14       $ 50,000,000       $ 30,000,000   

BANK OF AMERICA, N.A.

   $ 42,857,142.86       $ 7,142,857.14       $ 50,000,000       $ 28,000,000   

WELLS FARGO BANK, N.A.

   $ 42,857,142.86       $ 7,142,857.14       $ 50,000,000       $ 28,000,000   

BOKF, NA

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000       $ 10,000,000   

BARCLAYS BANK PLC

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000       $ 28,000,000   

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000       $ 28,000,000   

MORGAN STANLEY BANK, N.A.

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000       $ 28,000,000   

SUNTRUST BANK

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000       $ 25,000,000   

UBS LOAN FINANCE LLC

   $ 27,857,142.86       $ 4,642,857.14       $ 32,500,000         —     

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 25,714,285.71       $ 4,285,714.29       $ 30,000,000         —     

CITIBANK, N.A.

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000       $ 20,000,000   

RAYMOND JAMES BANK, FSB

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000       $ 20,000,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000         —     

FIFTH THIRD BANK

   $ 17,142,857.14       $ 2,857,142.86       $ 20,000,000       $ 15,000,000   

BANK MIDWEST, N.A.

   $ 17,142,857.14       $ 2,857,142.86       $ 20,000,000         —     

PNC BANK, NATIONAL ASSOCIATION

   $ 12,857,142.86       $ 2,142,857.14       $ 15,000,000       $ 15,000,000   

THE PRIVATEBANK AND TRUST COMPANY

   $ 8,571,428.56       $ 1,428,571.44       $ 10,000,000         —     

COMMERCE BANK

   $ 8,571,428.56       $ 1,428,571.44       $ 10,000,000         —     

REGIONS BANK

     —           —           —         $ 15,000,000   

ENTERPRISE BANK & TRUST

     —           —           —         $ 10,000,000   

TOTAL

   $ 450,000,000       $ 75,000,000       $ 525,000.000       $ 300,000.000   



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

    

LC #

   Issued      Exp Date      Amount  

AIG

   T-245331      1/11/2004         9/24/2011         982,500   

Exxon

   CPCS-200353      9/1/2005         12/31/2011         7,000,000   

PA DEP

   s-229731      2/21/2006         11/3/2011         25,000   

Pacific Employers Ins Co

   CTCS-234192      2/9/2006         2/28/2011         11,613,687   

NYDEC

   s-850565      6/7/2010         6/2/2011         40,000   

NYDEC

   S-254077      4/13/2006         1/10/2012         33,764   

NYDEC

   S-254076      4/13/2006         1/10/2012         33,764   

NYDEC

   S-282658      9/15/2006         1/10/2012         35,000   

NYDEC

   s-313297      1/25/2008         11/3/2011         40,000   

old Republic Insurance-US Salt

   s-727395      1/27/2009         1/30/2012         228,000   

Tennessee Gas PL (thru 2011)

   S-647509      8/11/2005         6/8/2011         1,696,680   

NYDEC

   s-724134      4/17/2009         4/16/2011         59,830   

Millennium PL

   s-787316      7/29/2009         4/30/2011         880,000   

NYDEC

   s-729100      9/10/2009         9/10/2011         40,000   

NYDEC

   s-863995      8/16/2010         8/16/2011         25,000   

Tenness Gas PL

   s-870778      11/19/2010         10/14/2011         100,000   

Natural Gas Pipeline Co

   s-889990      10/21/2010         10/14/2011         60,000   

Transcontinental Gas Pipeline Co

   s-889992      10/21/2010         10/14/2011         800,000   

Texas Eastern Transmission

   s-889995      10/21/2010         10/14/2011         55,000   

Penn Electric

   s-887102      11/16/2010         10/1/2011         440,000                   
                24,188,225                     



--------------------------------------------------------------------------------

SCHEDULE 3.01

Subsidiaries

 

1. Inergy Finance Corp.

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded
Subsidiary)    Subsidiary Guarantor Description of Class and Series of Capital
Stock issued by Subsidiary    Common Par Value of Subsidiary’s Capital Stock   
$0.01 per share ($10.00) Owner(s) of Subsidiary’s Capital Stock and Percentage
of Capital Stock owned by each Owner    Inergy, L.P. – 100% Does Capital Stock
constitute Excluded Assets?    No.

 

2. Inergy Propane, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Alabama

Arkansas

California

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kentucky

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Vermont

Virginia

West Virginia

Wisconsin

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy, L.P. – 100% Membership Interest Does Capital Stock constitute
Excluded Assets?    No.



--------------------------------------------------------------------------------

3. Inergy Midstream, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification    New York Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Subsidiary Guarantor Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital
Stock owned by each Owner    Inergy, L.P. – 100% Membership Interest Does
Capital Stock constitute Excluded Assets?    No.

 

4. L&L Transportation, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Florida

Georgia

Illinois

Indiana

Kentucky

Louisiana

Michigan

Ohio

Texas

West Virginia

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Propane, LLC – 100% Membership Interest Does Capital Stock constitute
Excluded Assets?    No.



--------------------------------------------------------------------------------

5. Inergy Transportation, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Alabama

Arkansas

Georgia

Indiana

Michigan

Mississippi

New York

Ohio

Pennsylvania

South Carolina

Tennessee

Virginia

West Virginia

Wisconsin

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Propane, LLC – 100% Membership Interest Does Capital Stock constitute
Excluded Assets?    No.



--------------------------------------------------------------------------------

6. Inergy Sales & Service, Inc.

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Alabama

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kentucky

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

New Hampshire

New Jersey

New York

North Carolina

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Vermont

West Virginia

Wisconsin

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    Common Par Value of Subsidiary’s Capital Stock    $1.00 per share
($1,000) Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital Stock
owned by each Owner    Inergy Propane, LLC – 100% Does Capital Stock constitute
Excluded Assets?    No.



--------------------------------------------------------------------------------

7. Inergy Gas Marketing, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded
Subsidiary)    Subsidiary Guarantor Description of Class and Series of Capital
Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A
Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital Stock owned by
each Owner    Inergy Midstream, LLC – 100% Membership Interest Does Capital
Stock constitute Excluded Assets?    No.

 

8. Stellar Propane Service, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kentucky

Maine

Michigan

New Hampshire

New York

Ohio

Pennsylvania

Vermont

West Virginia

Wisconsin

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Propane, LLC – 100% Membership Interest Does Capital Stock constitute
Excluded Assets?    No.



--------------------------------------------------------------------------------

9. Finger Lakes LPG Storage, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

New York

Pennsylvania

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Midstream, LLC – 100% Membership Interest Does Capital Stock
constitute Excluded Assets?    No.

 

10. Inergy Storage, Inc.

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded
Subsidiary)    Subsidiary Guarantor Description of Class and Series of Capital
Stock issued by Subsidiary    Common Par Value of Subsidiary’s Capital Stock   
$1.00 per share ($1,000) Owner(s) of Subsidiary’s Capital Stock and Percentage
of Capital Stock owned by each Owner    Inergy Midstream, LLC – 100% Does
Capital Stock constitute Excluded Assets?    No.



--------------------------------------------------------------------------------

11. Central New York Oil And Gas Company, L.L.C.

 

Jurisdiction of Organization    New York Jurisdiction(s) of Foreign
Qualification   

Missouri

Pennsylvania

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
  

Inergy Midstream, LLC – 99.9% Membership Interest

Inergy Storage, Inc. - .1% Membership Interest

Does Capital Stock constitute Excluded Assets?    No.

 

12. Arlington Storage Company, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification    New York Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Subsidiary Guarantor Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital
Stock owned by each Owner    Inergy Midstream, LLC – 100% Membership Interest
Does Capital Stock constitute Excluded Assets?    No.



--------------------------------------------------------------------------------

13. US Salt, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Kansas

Missouri

New York

Pennsylvania

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Midstream, LLC – 100% Membership Interest Does Capital Stock
constitute Excluded Assets?    No.

 

14. Inergy Canada Company

 

Jurisdiction of Organization    Nova Scotia Jurisdiction(s) of Foreign
Qualification   

Alberta

Ontario

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Excluded Subsidiary Description of Class and Series of Capital Stock issued by
Subsidiary      Par Value of Subsidiary’s Capital Stock    $0.01 Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
   Inergy Propane, LLC – 100% Does Capital Stock constitute Excluded Assets?   
No.



--------------------------------------------------------------------------------

15. Steuben Gas Storage Company

 

Jurisdiction of Organization    New York General Partnership Jurisdiction(s) of
Foreign Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Excluded Subsidiary Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital
Stock owned by each Owner   

Arlington Storage Company, LLC – 25% Partnership Interest

Arlington Associates, L.P. – 75% Partnership Interest

Does Capital Stock constitute Excluded Assets?    Yes

 

16. Arlington Associates, L.P.

 

Jurisdiction of Organization    Massachusetts Jurisdiction(s) of Foreign
Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded
Subsidiary)    Excluded Subsidiary Description of Class and Series of Capital
Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A
Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital Stock owned by
each Owner   

Arlington Storage Company, LLC - 1% Limited Partnership Interest

Inergy ASC, LLC – 99% Limited Partnership Interest

Does Capital Stock constitute Excluded Assets?    Yes



--------------------------------------------------------------------------------

17. Liberty Propane, L.P.

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification   

Colorado

Pennsylvania

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned by each Owner
  

Inergy Propane, LLC – 98% Limited Partnership Interest

Liberty Propane GP, LLC – 2% General Partnership Interest

Does Capital Stock constitute Excluded Assets?    No

 

18. Liberty Propane GP, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of Foreign
Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded
Subsidiary)    Subsidiary Guarantor Description of Class and Series of Capital
Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A
Owner(s) of Subsidiary’s Capital Stock and Percentage of Capital Stock owned by
each Owner    Inergy Propane, LLC – 100% Membership Interest Does Capital Stock
constitute Excluded Assets?    No



--------------------------------------------------------------------------------

19. Liberty Propane Operations, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of
Foreign Qualification   

Arizona

Colorado

Georgia

Maine

Massachusetts

New Jersey

New Mexico

North Carolina

Oregon

Pennsylvania

Virginia

Washington

Type of Subsidiary (i.e., Subsidiary Guarantor or Excluded Subsidiary)   
Subsidiary Guarantor Description of Class and Series of Capital Stock issued by
Subsidiary    N/A Par Value of Subsidiary’s Capital Stock    N/A Owner(s) of
Subsidiary’s Capital Stock and Percentage of Capital Stock owned   by each Owner
   Liberty Propane, L.P. – 100% Membership Interest Does Capital Stock
constitute Excluded Assets?    No



--------------------------------------------------------------------------------

20. Inergy ASC, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of
Foreign Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Excluded Subsidiary Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage
of Capital Stock owned   by each Owner    Arlington Storage Company, LLC – 100%
Membership Interest Does Capital Stock constitute Excluded Assets?    Yes



--------------------------------------------------------------------------------

21. Inergy Pipeline East, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of
Foreign Qualification      Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Subsidiary Guarantor Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage
of Capital Stock owned by each Owner    Inergy Midstream, LLC – 100% Membership
Interest Does Capital Stock constitute Excluded Assets?    No



--------------------------------------------------------------------------------

22. Tres Palacios Gas Storage, LLC

 

Jurisdiction of Organization    Delaware Jurisdiction(s) of
Foreign Qualification    Texas Type of Subsidiary (i.e., Subsidiary Guarantor or
Excluded Subsidiary)    Subsidiary Guarantor Description of Class and Series of
Capital Stock issued by Subsidiary    N/A Par Value of Subsidiary’s Capital
Stock    N/A Owner(s) of Subsidiary’s Capital Stock and Percentage
of Capital Stock owned by each Owner    Inergy Midstream, LLC – 100% Membership
Interest Does Capital Stock constitute Excluded Assets?    No



--------------------------------------------------------------------------------

SCHEDULE 3.05

Properties

Part 1

[See Attachment A.]

 

Part 2

[See Attachment B.]



--------------------------------------------------------------------------------

SCHEDULE 5.10

Location of Collateral

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Vermont

Virginia

Washington

West Virginia

Wisconsin



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Debt

 

6.875% Senior notes due 12/15/2014

     425,000,000   

8.75% Senior Notes due 3/1/2015

     225,000,000   

8.25% Senior Notes due 3/1/2016

     400,000,000   

7.00% Senior Notes due 10/1/2018

     600,000,000   

Bank Credit Agreement

     120,700,000   

Covenants not to Compete

  

Johnson

     25,771   

Mt Vernon

     180,397   

Direct

     64,427   

Gaylord

     47,213   

Petersen

     82,803   

Groves Gas

     49,682   

Del Groves

     162,294   

Steinheiser

     89,163   

Propane Sales

     276,406   

Atlas

     1,597,084   

Delta

     55,556   

Homestead

     257,710   

Country Gas

     555,556   

Deyo

     46,229   

Fisher Hoosier

     121,492   

Hometown2

     33,121   

Mid-Eastern

     184,915   

Stevens

     462,288   

F&S

     937,033   

Quality

     70,976   

Bay Cities

     142,292   

Valley

     481,481   

Decock

     129,507   

Riverside

     298,091   

Capitol

     133,745   

Capitol1

     95,656   

Rice

     1,429,390   

Little

     1,012,437   

Deerfield Valley

     1,436,660   

Blu Gas

     2,298,656   

Newton’s Gas

     624,689   

FG White

     785,890   

First National

     42,779   

Valencia

     46,770   

Rice

     9,172   

Navaho

     185,429   

R Mattocks

     958,024   

J Mattocks

     418,426   

Permagas

     148,575   

Mid State

     36,640   

Rice NC

     4,586   

Thriftway

     90,826   

Prop Serv

     107,332   

Nantucket

     89,201   

Navaho NC

     17,834   

Blue Ridge

     71,214   

Hutchens

     106,822   

Gasco

     178,880   

Holidaygas

     179,757   

West Valley

     318,064   

Legacy

     1,899,998   

Wells Fargo

     1,020,313   

Schenck

     1,006,512            

Total Covenants not to Compete

     21,105,764   



--------------------------------------------------------------------------------

 

 

SCHEDULE 6.02

Permitted Liens

 

1. See Attachment A.



--------------------------------------------------------------------------------

Attachment A to Schedule 6.02

 

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured Party   Collateral/Related Filings                

INERGY, L.P.

   DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    4 Active Financing Statements


No Federal Tax Liens

                   

INERGY, L.P.

   DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    43576529
12/17/04 Cont.
7/13/2009    JPMorgan
Chase Bank,
N.A.1   All assets of Debtor.                    

INERGY, L.P.

   DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    43576537
12/17/04 Cont.
7/13/2009    JPMorgan
Chase Bank,
N.A.2  

All assets of Debtor.

transmitting utility filing

                   

INERGY, L.P.

   DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    51984864


6/28/05

   Marlin
Leasing Corp.   Leased equipment.

 

1

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

2

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings    

INERGY, L.P.

   DE    Department of State: Division Of Corporations    UCC/
Federal
Tax Liens    10/29/2009    2009 2805007


8/31/09

   M&I
Equipment
Finance
Company   

Trucks and tractors; states that “we do not believe this transaction is subject
to the Uniform Commercial Code bit is filed in the event it is subject to the
UCC and in such event secured party shall have a purchase money security
interest.”

Additional Debtors:

Inergy Propane, LLC

L &L Transportation, LLC

   

INERGY, L.P.

   DE    New Castle County Recorder    Federal
Tax Liens    11/12/2009    No Federal Tax Liens    

INERGY, L.P.

   MO    Jackson County Recorder    Federal
Tax Lien/
State Tax
Lien/
Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

   

INERGY, L.P.

   DE    New Castle County Superior County    State Tax
Lien/
Pending
Suit/
Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

   

INERGY, L.P.

   DE    New Castle County Chancery Court    Pending
Suits and
Judgments    11/10/2009    No Pending Suits


No Judgments

               

INERGY, L.P.

   MO    Jackson County Circuit Court    Pending
Suits and
Judgments    11/1/2009    No Pending Suits


No Judgments

 

2



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings     INERGY, L.P.    DE    USDC -
Delaware    Pending
Suit and
Judgments    11/10/2009    No Pending Suits


No Judgments

    INERGY, L.P.    MO    USDC -
Western
District of
Missouri    Pending
Suit and
Judgments    11/11/2009    No Pending Suits


No Judgments

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/30/2009    40 Active Financing Statements


No Federal Tax Liens

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/30/2009    3006228 4
12/19/02 Cont.
8/22/07    Banc of
America
Leasing
&
Capital,
LLC   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/30/2009    3006230 0
12/19/02 Cont.
8/22/07    Banc of
America
Leasing
&
Capital,
LLC   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/30/2009    3059340 3
2/10/03 Cont.
11/20/07    Banc of
America
Leasing
&
Capital,
L.L.C.   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

3



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                     INERGY PROPANE, LLC   
DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    3084514 2
3/27/03 Cont.
1/24/08    Fleet
Capital
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    3127221 3
4/29/03 Cont.
2/26/08    Banc of
America
Leasing &
Capital,
LLC   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    3234291 6
8/21/03 Cont.
7/2/08 Cont.
7/31/08    LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4013623 6
12/29/03 Cont.
10/21/08    LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

 

4



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                     INERGY PROPANE, LLC   
DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4045496 9
1/30/04 Cont.
12/4/08    LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4045498 5
1/30/04 Cont.
12/4/08    LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4103171 7
3/31/04 Cont.
2/19/09    LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

 

5



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

  Secured
Party    Collateral/Related Filings                     INERGY PROPANE, LLC   
DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4137404 2
4/30/04 Cont.
3/12/09   LaSalle
National
Leasing
Corporation    Specified trucks and
attached ancillary
equipment, as described
on Schedule A thereto,
proceeds of foregoing.

Filed pursuant to
precautionary filing
provisions of Uniform
Commercial Code.

Note: it appears that the
continuation was not
filed by the Secured
Party of record, but by
the previous Secured
Party.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4176502 5
6/14/04 Cont.
5/8/09   LaSalle
National
Leasing
Corporation    Specified trucks and
attached ancillary
equipment, as described
on Schedule A thereto,
proceeds of foregoing.

Filed pursuant to
precautionary filing
provisions of Uniform
Commercial Code.

Note: it appears that the
continuation was not
filed by the Secured
Party of record, but by
the previous Secured
Party.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4314243 9
11/3/04

[was scheduled to
lapse as of
11/3/09]

  Fleet
Capital
Corporation    Specified trucks and
attached ancillary
equipment, as described
on Schedule A thereto,
proceeds of foregoing.

Filed pursuant to
precautionary filing
provisions of Uniform
Commercial Code.

 

6



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party   Collateral/Related Filings                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4357654 5
12/17/04 Cont.
7/24/09    JPMorgan
Chase
Bank,
N.A.3   All assets of Debtor.                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    4357655 2
12/17/04 Cont.
7/4/09    JPMorgan
Chase
Bank,
N.A.4  

All Assets of Debtor.

transmitting utility filing

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    5036549 5
1/28/05    Fleet
Capital
Corporation  

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    5036556 0
1/28/05    Fleet
Capital
Corporation  

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

 

3

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

4

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

7



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    5080438 6


3/9/05

   Fleet
Capital
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    5220372 8
7/18/05    Mieco Inc.   

All property delivered in bailment or consigned pursuant to specified
Bailment/Consignment/Security Agreement between Debtor and Secured Party.

Notice filing.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    5371516 7
11/28/05    Whirlpool
Corporation   

Financed sale of goods, including, but not limited to inventory and equipment.

Has copy of executed Security Agreement between Debtor and Secured Party
attached.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    6055015 2


2/8/06

   Banc of
America
Leasing &
Capital,
LLC   

Specified motor vehicles with attached equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

8



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    6299725 2
8/29/06    US
Bancorp    Filing for informational purposes only covering specified leased
equipment.                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    6378508 6
10/30/06    Les
Schwab
Tire
Centers of
Nevada,
Inc.    Contractual Security Agreement in all present and future products and
goods and proceeds thereof, purchased by Debtor from Secured Party including/not
limited to specified items (tires, wheels and related items).                  
 

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    6414467 1
11/29/06    Banc of
America
Leasing &
Capital,
LLC   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2007 0690841
2/22/07    Les
Schwab
Warehouse
Center,
Inc.    Contractual Security Agreement in all present and future products and
goods and proceeds thereof, purchased by Debtor from Secured Party including/not
limited to specified items (tires, wheels and related items).                  
 

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2007 3797957
10/9/07    Banc of
America
Leasing &
Capital,
LLC   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

9



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 0222156


1/17/08

   Marlin
Leasing
Corp    Precautionary filing covering specified items of leased equipment.      
             

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1304540


4/14/08

   Vision
Financial
Group,
Inc.    Specified items of equipment (software).                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1304557


4/14/08

   Vision
Financial
Group,
Inc.    Specified items of equipment (software).                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1653052


5/13/08

   Banc of
America
Leasing
&
Capital,
LLC   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1653326


5/13/08

   Banc of
America
Leasing
&
Capital,
LLC   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

10



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings     INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1920493


6/5/08

   SunTrust
Equipment
Finance &
Leasing
Corp.   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1920741


6/5/08

   SunTrust
Equipment
Finance &
Leasing
Corp.   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2008 1920881


6/5/08

   SunTrust
Equipment
Finance &
Leasing
Corp.   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 0001583


1/2/09

   Banc of
America
Leasing &
Capital,
LLC   

Specified propane trucks with attached equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    INERGY PROPANE, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 1161832


4/3/09

   Banc of
America
Leasing &
Capital,
LLC   

Specified propane, service and crane with attached equipment, as described on
Schedule A thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

11



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                    

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 2805007


8/31/09

   M&I
Equipment
Finance
Company   

Trucks and tractors; states that “we do not believe this transaction is subject
to the Uniform Commercial Code bit is filed in the event it is subject to the
UCC and in such event secured party shall have a purchase money security
interest.”

Additional Debtors:

Inergy Propane, LLC

L &L Transportation, LLC

                   

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 3142707


10/1/09

   First
National
Capital
Corporation    All equipment identified on Exhibit A thereto pursuant to
specified Master Equipment Lease between Debtor and Secured Party.              
     

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 3156947


10/2/09

   First
National
Capital
Corporation    All equipment identified on Exhibit A thereto pursuant to
specified Master Equipment Lease between Debtor and Secured Party              
     

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 3320394


10/6/09

   First
National
Capital
Corporation    All equipment identified on Exhibit A thereto pursuant to
specified Master Equipment Lease between Debtor and Secured Party.              
     

INERGY PROPANE,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/30/2009    2009 3341309


10/16/09

   Commerce
Bank, N.A.   

Equipment leased under specific Lease Schedule to Master Lease Agreement between
Debtor and Secured Party.

Precautionary filing.

 

12



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings    

INERGY PROPANE,

LLC

   DE    New Castle
County
Recorder    Federal
Tax Liens    11/12/2009    No Federal Tax Liens    

INERGY PROPANE,

LLC

   MO    Jackson
County
Recorder    Federal
Tax Lien/
State Tax
Lien/
Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

   

INERGY PROPANE,

LLC

   DE    New Castle
County
Superior
County    State Tax
Lien/
Pending
Suit/
Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

   

INERGY PROPANE,

LLC

   DE    New Castle
County
Chancery
Court    Pending
Suits and
Judgments    11/10/2009    No Pending Suits


No Judgments

   

INERGY PROPANE,

LLC

   MO    Jackson
County
Circuit
Court    Pending
Suits and
Judgments    11/1/2009    No Pending Suits


No Judgments

               

INERGY PROPANE,

LLC

   DE    USDC -
Delaware    Pending
Suit and
Judgments    11/10/2009    No Pending Suits


No Judgments

 

13



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings     INERGY PROPANE, LLC    MO    USDC -
Western
District of
Missouri    Pending
Suit and
Judgments    11/11/2009    No Pending Suits


No Judgments

   

INERGY

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    7 Active Financing Statements


No Federal Tax Liens

   

INERGY

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    30062292
12/19/02

Cont. 8/22/07

   Banc of
America
Leasing &
Capital,
LLC   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

   

INERGY

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    32342841
8/21/03

Cont. 7/31/08

   LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                   

INERGY

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    41765009
6/14/04

Cont. 5/8/09

   LaSalle
National
Leasing
Corporation   

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

 

14



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party   Collateral/Related Filings                      INERGY
TRANSPORTATION,
LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009   

43142454

11/3/04

[scheduled to
lapse on 11/3/09]

   Fleet Capital
Corporation  

Specified trucks and
attached ancillary
equipment, as
described on Schedule
A thereto, proceeds of
foregoing.

Filed pursuant to
precautionary filing
provisions of Uniform
Commercial Code.

                    INERGY TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    43576586
12/17/04 Cont.
7/14/09    JPMorgan
Chase
Bank,
N.A.5   All assets of Debtor.

 

5

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

15



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party   Collateral/Related Filings                     INERGY TRANSPORTATION,
LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    43576594
12/17/04 Cont.
7/14/09    JPMorgan
Chase
Bank,
N.A.6  

All assets of debtor

transmitting utility filing

                    INERGY TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    50365347
1/28/05    Fleet
Capital
Corporation  

Specified trucks and attached ancillary equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                INERGY TRANSPORTATION, LLC    DE    New Castle
County
Recorder    Federal
Tax Liens    11/12/2009    No Federal Tax Liens                 INERGY
TRANSPORTATION, LLC    MO    Jackson
County
Recorder    Federal
Tax Lien/
State Tax
Lien/
Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

                INERGY TRANSPORTATION, LLC    DE    New Castle
County
Superior
County    State Tax
Lien/
Pending
Suit/
Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

 

6

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

16



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings     INERGY TRANSPORTATION, LLC    DE    New
Castle
County
Chancery
Court    Pending
Suits and
Judgments    11/10/2009    No Pending Suits


No Judgments

                INERGY TRANSPORTATION, LLC    MO    Jackson
County
Circuit
Court    Pending
Suits and
Judgments    11/1/2009    No Pending Suits


No Judgments

                INERGY TRANSPORTATION, LLC    DE    USDC -
Delaware    Pending
Suit and
Judgments    11/10/2009    No Pending Suits


No Judgments

                INERGY TRANSPORTATION, LLC    MO    USDC -
Western
District of
Missouri    Pending
Suit and
Judgments    11/11/2009    No Pending Suits


No Judgments

                L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    11 Active Financing Statements


No Federal Tax Liens

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    31272197
4/29/03

Cont. 2/26/08

   LaSalle
National
Leasing
Corporation/
Banc of
America
Leasing &
Capital,
LLC   

Specified tractors and attached accessory equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

 

17



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                    

L & L

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    40136806
12/29/03 Cont.
10/21/08    LaSalle
National
Leasing
Corporation   

Specified trucks, as described on Schedule A thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

                   

L & L

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    40454928
1/30/04 Cont.
12/4/08    LaSalle
National
Leasing
Corporation   

Specified tractors and attached accessory equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

Note: it appears that the continuation was not filed by the Secured Party of
record, but by the previous Secured Party.

                   

L & L

TRANSPORTATION,

LLC

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    41797499
6/17/04 Cont.
5/8/09    Fleet
Capital
Corporation   

Specified tractors and attached accessory equipment, as described on Schedule A
thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

 

18



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured Party    Collateral/Related Filings                     L & L
TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    43576602
12/17/04    JPMorgan
Chase Bank,
N.A., as
Administrative
Agent   

All assets of Debtor.

Note: is due to lapse on 12/17/09.

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    43576610
12/17/04    JPMorgan
Chase Bank,
N.A., as
Administrative
Agent   

All assets of Debtor.

Note: is due to lapse on 12/17/09.

transmitting utility filing

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    50365719
1/28/05    Fleet Capital
Corporation   

Specified vehicles, as described on Schedule A thereto, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    2009 2805007
8/31/09    M&I
Equipment
Finance
Company   

Trucks and tractors; states that “we do not believe this transaction is subject
to the Uniform Commercial Code bit is filed in the event it is subject to the
UCC and in such event secured party shall have a purchase money security
interest.”

Additional Debtors:

Inergy Propane, LLC

Inergy, L.P.

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax
Liens    10/29/2009    2009 3142707
10/1/09    First National
Capital
Corporation   

All equipment identified on Exhibit A thereto pursuant to specified Master
Equipment Lease between Debtor and

Secured Party

Additional Debtors:

Inergy Sales & Service, Inc.

Inergy Propane, LLC

 

19



--------------------------------------------------------------------------------

   

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                     L & L TRANSPORTATION,
LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    2009 3156947
10/2/09    First
National
Capital
Corporation   

All equipment identified on Exhibit A thereto pursuant to specified Master
Equipment Lease between Debtor and

Secured Party

Additional Debtors:

Inergy Sales & Service, Inc.

Inergy Propane, LLC

                    L & L TRANSPORTATION, LLC    DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    2009 3320394
10/6/09    First
National
Capital
Corporation   

All equipment identified on Exhibit A thereto pursuant to specified Master
Equipment Lease between Debtor and

Secured Party

Additional Debtors:

Inergy Sales & Service, Inc. (filed as “Energy Sales 7 Service, Inc)

Inergy Propane, LLC

                L & L TRANSPORTATION, LLC    DE    New Castle
County
Recorder    Federal
Tax Liens    11/12/2009    No Federal Tax Liens     L & L TRANSPORTATION, LLC   
MO    Jackson
County
Recorder    Federal
Tax Lien/
State Tax
Lien/
Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

 

20



--------------------------------------------------------------------------------

    Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured
Party    Collateral/Related Filings                

L & L

TRANSPORTATION,

LLC

   DE    New Castle
County
Superior
County    State Tax
Lien/
Pending
Suit/
Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

               

L & L

TRANSPORTATION,

LLC

   DE    New Castle
County
Chancery
Court    Pending
Suits and
Judgments    11/10/2009    No Pending Suits


No Judgments

               

L & L

TRANSPORTATION,

LLC

   MO    Jackson
County
Circuit
Court    Pending
Suits and
Judgments    11/1/2009    No Pending Suits


No Judgments

               

L & L

TRANSPORTATION,

LLC

   DE    USDC -
Delaware    Pending
Suit and
Judgments    11/10/2009    No Pending Suits


No Judgments

               

L & L

TRANSPORTATION,

LLC

   MO    USDC -
Western
District of
Missouri    Pending
Suit and
Judgments    11/11/2009    No Pending Suits


No Judgments

               

INERGY SALES &

SERVICE, INC.

   DE    Department
of State:
Division Of
Corporations    UCC/
Federal
Tax Liens    10/29/2009    7 Active Financing Statements


No Federal Tax Liens

 

21



--------------------------------------------------------------------------------

 

Debtor

 

   State    Jurisdiction    Services    Thru Date    Original File Date and
Number    Secured Party    Collateral/Related Filings                
INERGY SALES & SERVICE, INC.    DE    Department of State: Division Of
Corporations    UCC/Federal Tax Liens    10/29/2009   

43576560 12/17/04

Cont. 7/14/09

   JPMorgan Chase Bank, N.A.7    All assets of Debtor.                 INERGY
SALES & SERVICE, INC.    DE    Department of State: Division Of Corporations   
UCC/Federal Tax Liens    10/29/2009   

43576578 12/17/04

Cont. 7/14/09

   JPMorgan Chase Bank, N.A.8   

All assets of Debtor.

transmitting utility filing

                INERGY SALES & SERVICE, INC.    DE    Department of State:
Division Of Corporations    UCC/Federal Tax Liens    10/29/2009    2008 1936473
6/6/08    Suntrust Equipment Finance & Leasing Corp.   

Specified service trucks and tractors with attached equipment, as described
therein, proceeds of foregoing.

Filed pursuant to precautionary filing provisions of Uniform Commercial Code.

                INERGY SALES & SERVICE, INC.    DE    Department of State:
Division Of Corporations    UCC/Federal Tax Liens    10/29/2009    2009 2805007
8/31/09    M&I Equipment Finance Company   

Trucks and tractors; states that “we do not believe this transaction is subject
to the Uniform Commercial Code bit is filed in the event it is subject to the
UCC and in such event secured party shall have a purchase money security
interest.”

Additional Debtors:

Inergy Propane, LLC

Inergy, L.P.

L & L Transportation, LLC

 

 

7

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

8

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

22



--------------------------------------------------------------------------------

Debtor    State    Jurisdiction    Services    Thru Date   

 

Original File Date
and Number

 

   Secured Party    Collateral/Related Filings                 INERGY SALES &
SERVICE, INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2009 3142707
10/1/09    First National
Capital Corporation   

All equipment identified on Exhibit A thereto pursuant to specified Master
Equipment Lease between Debtor and

Secured Party

Additional Debtors:

Inergy Propane, LLC

L & L Transportation, LLC

                INERGY SALES & SERVICE, INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2009 3156947
10/2/09    First National
Capital Corporation   

All equipment identified on Exhibit A thereto pursuant to specified Master
Equipment Lease between Debtor and

Secured Party

Additional Debtors:

Inergy Propane, LLC

L & L Transportation, LLC

                INERGY SALES & SERVICE, INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2009 3341432
10/16/09    Commerce Bank,
N.A.   

Equipment leased under specific Lease Schedule to Master Lease Agreement between
Debtor and Secured Party.

Precautionary filing.

            INERGY SALES & SERVICE, INC.    DE    New Castle
County Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens

 

23



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             INERGY SALES & SERVICE, INC.   
MO    Jackson County
Recorder    Federal Tax


Lien/State Tax

Lien/Judgments

   11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

            INERGY SALES & SERVICE, INC.    DE    New Castle County
Superior County    State Tax


Lien/Pending
Suit/Judgments

   11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

            INERGY SALES & SERVICE, INC.    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY SALES & SERVICE, INC.    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

            INERGY SALES & SERVICE, INC.    DE    USDC - Delaware    Pending
Suit
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY SALES & SERVICE, INC.    MO    USDC - Western
District of Missouri    Pending Suit
and Judgments    11/11/2009   

No Pending Suits

No Judgments

 

24



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party   Collateral/Related Filings INERGY FINANCE CORP.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

2 Active Financing Statements

No Federal Tax Liens

                INERGY FINANCE CORP.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576487

12/17/04

Cont. 7/14/09

   JPMorgan
Chase Bank,
N.A.9   All assets of Debtor                 INERGY FINANCE CORP.    DE   
Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576495

12/17/04

Cont. 7/13/09

   JPMorgan
Chase Bank,
N.A.10   All assets of Debtor


transmitting utility filing

            INERGY FINANCE CORP.    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             INERGY FINANCE CORP.   
MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

 

9

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

10

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

25



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             INERGY FINANCE CORP.    DE   
New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

            INERGY FINANCE CORP.    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY FINANCE CORP.    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

            INERGY FINANCE CORP.    DE    USDC - Delaware    Pending Suit
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY FINANCE CORP.    MO    USDC - Western
District of Missouri    Pending Suit
and Judgments    11/11/2009   

No Pending Suits

No Judgments

            STELLAR PROPANE SERVICE, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

2 Active Financing Statements

No Federal Tax Liens

 

26



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party   Collateral/Related Filings                 STELLAR PROPANE SERVICE, LLC
   DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576628 12/17/04

Cont. 7/14/09

   JPMorgan
Chase Bank,
N.A.11   All assets of Debtor                 STELLAR PROPANE SERVICE, LLC    DE
   Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576636 12/17/04

Cont. 7/14/09

   JPMorgan
Chase Bank,
N.A.12   All assets of Debtor


transmitting utility filing

            STELLAR PROPANE SERVICE, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             STELLAR PROPANE SERVICE,
LLC    MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

            STELLAR PROPANE SERVICE, LLC    DE    New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

 

11

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

12

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

27



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             STELLAR PROPANE SERVICE, LLC   
DE    New Castle
County Chancery
Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            STELLAR PROPANE SERVICE, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

            STELLAR PROPANE SERVICE, LLC    DE    USDC -
Delaware    Pending Suit
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            STELLAR PROPANE SERVICE, LLC    MO    USDC - Western
District of
Missouri    Pending Suit
and Judgments    11/11/2009   

No Pending Suits

No Judgments

            INERGY MIDSTREAM, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

2 Active Financing Statements

No Federal Tax Liens

 

28



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party   Collateral/Related Filings                 INERGY MIDSTREAM, LLC    DE
   Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576461

12/17/04

Cont. 7/14/09

   JPMorgan
Chase Bank,
N.A.13   All assets of Debtor.                 INERGY MIDSTREAM, LLC    DE   
Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

43576479

12/17/04

Cont. 7/13/09

   JPMorgan
Chase Bank,
N.A.14   All assets of Debtor.


transmitting utility filing

            INERGY MIDSTREAM, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             INERGY MIDSTREAM, LLC   
MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

            INERGY MIDSTREAM, LLC    DE    New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

 

13

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

14

Note: the secured party was originally JPMorgan Chase Bank, N.A., as
Administrative Agent. This was changed as the result of information listed in
connection with an amendment filed by UCC Direct Services to change the address
of the secured party.

 

29



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings             INERGY MIDSTREAM, LLC
   DE    New Castle
County Chancery
Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY MIDSTREAM, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

            INERGY MIDSTREAM, LLC    DE    USDC -
Delaware    Pending Suit
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY MIDSTREAM, LLC    MO    USDC - Western
District of
Missouri    Pending Suit
and Judgments    11/11/2009   

No Pending Suits

No Judgments

            INERGY STORAGE, INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

2 Active Financing Statements

No Federal Tax Liens

                INERGY STORAGE, INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

52958057

9/23/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.

 

30



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings                 INERGY STORAGE,
INC.    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

53006955

9/28/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.


transmitting utility filing

            INERGY STORAGE, INC.    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             INERGY STORAGE, INC.   
MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/
Judgments    11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

            INERGY STORAGE, INC.    DE    New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

            INERGY STORAGE, INC.    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY STORAGE, INC.    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

 

31



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings             INERGY STORAGE, INC.
   DE    USDC - Delaware    Pending Suit
and
Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY STORAGE, INC.    MO    USDC - Western
District of
Missouri    Pending Suit
and
Judgments    11/11/2009   

No Pending Suits

No Judgments

            INERGY STAGECOACH II, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

2 Financing Statements

No Federal Tax Liens

                INERGY STAGECOACH II, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

52958024

9/23/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.                 INERGY STAGECOACH II, LLC    DE
   Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009   

53006963

9/28/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent   

All assets of Debtor.

transmitting utility filing

            INERGY STAGECOACH II, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens

 

32



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             INERGY STAGECOACH II, LLC    MO
   Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009   

No Federal Tax Liens

No State Tax Liens

No Judgments

            INERGY STAGECOACH II, LLC    DE    New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009   

No State Tax Liens

No Pending Suits

No Judgments

            INERGY STAGECOACH II, LLC    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY STAGECOACH II, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009   

No Pending Suits

No Judgments

            INERGY STAGECOACH II, LLC    DE    USDC - Delaware    Pending Suit
and Judgments    11/10/2009   

No Pending Suits

No Judgments

            INERGY STAGECOACH II, LLC    MO    USDC - Western
District of Missouri    Pending Suit
and Judgments    11/11/2009   

No Pending Suits

No Judgments

 

33



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings             INERGY GAS
MARKETING, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2 Active Financing Statements


No Federal Tax Liens

                INERGY GAS MARKETING, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    52958016


9/23/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.                 INERGY GAS MARKETING, LLC    DE
   Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    53007102


9/28/05

   JPMorgan
Chase Bank,
N.A., as
Administrative
Agent   

All assets of Debtor.

transmitting utility filing

            INERGY GAS MARKETING, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             INERGY GAS MARKETING,
LLC    MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

            INERGY GAS MARKETING, LLC    DE    New Castle County
Superior County    State Tax
Lien/Pending
Suit/Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

 

34



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             INERGY GAS MARKETING, LLC    DE
   New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009    No Pending Suits


No Judgments

            INERGY GAS MARKETING, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009    No Pending Suits


No Judgments

            INERGY GAS MARKETING, LLC    DE    USDC - Delaware    Pending Suit
and Judgments    11/10/2009    No Pending Suits


No Judgments

            INERGY GAS MARKETING, LLC    MO    USDC - Western
District of
Missouri    Pending Suit
and Judgments    11/11/2009    No Pending Suits


No Judgments

            ARLINGTON STORAGE COMPANY, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2 Active Financing Statements


No Federal Tax Liens

                ARLINGTON STORAGE COMPANY, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2007 3789780
10/9/07    Dexia Credit
Local, New
York
Branch, as
Agent    All of Secured Party’s partnership interests in Steuben Gas Storage
Company.

 

35



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings                 ARLINGTON
STORAGE COMPANY, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2008 2791554
8/14/08    JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor, excluding Debtor’s equity ownership interests in
each of Adrian Associates, L.P., Arlington Associates, L.P. and Steuben Gas
Storage Company to the extent such equity interests have been pledged to secure
“Permitted Steuben Obligations” .             ARLINGTON STORAGE COMPANY, LLC   
DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             ARLINGTON STORAGE
COMPANY, LLC    MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

            ARLINGTON STORAGE COMPANY, LLC    DE    New Castle County
Superior County    State Tax


Lien/Pending

Suit/Judgments

   11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

            ARLINGTON STORAGE COMPANY, LLC    DE    New Castle County
Chancery Court    Pending Suits


and Judgments

   11/10/2009    No Pending Suits


No Judgments

 

36



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             ARLINGTON STORAGE COMPANY, LLC
   MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009    No Pending Suits


No Judgments

            ARLINGTON STORAGE COMPANY, LLC    DE    USDC -
Delaware    Pending Suit
and Judgments    11/10/2009    No Pending Suits


No Judgments

            ARLINGTON STORAGE COMPANY, LLC    MO    USDC - Western
District of
Missouri    Pending Suit
and Judgments    11/11/2009    No Pending Suits


No Judgments

            US SALT, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    4 Active Financing Statements


No Federal Tax Liens

                US SALT, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2007 2960044
8/3/07    VFS Leasing
Co.    Specified vehicle, parts and accessories; precautionary filing for notice
purposes only.                 US SALT, LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2008 2928537
8/28/08    De Lage
Landen
Financial
Services, Inc.    Leased equipment.

 

37



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings                 US SALT, LLC   
DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2008 3500137
10/16/08    Citicorp
Leasing, Inc.    Specified items of leased equipment.                 US SALT,
LLC    DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    10/29/2009    2008 3924758
11/24/08    JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.             US SALT, LLC    NY    Secretary of
State    Federal Tax
Liens    11/6/2009    No Federal Tax Liens             US SALT, LLC    NY   
Department of State    State Tax Liens    11/10/2009    No State Tax Liens      
      US SALT, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/12/2009    No Federal Tax Liens             US SALT, LLC    NY   
Schuyler County
Clerk    Federal Tax
Lien/State Tax
Lien/Judgments    11/10/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

 

38



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             US SALT, LLC    DE    New Castle
County
Superior Court    State Tax
Lien/Pending
Suit/Judgments    11/5/2009    No State Tax Liens


No Pending Suits

No Judgments

            US SALT, LLC    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/10/2009    No Pending Suits


No Judgments

            US SALT, LLC    NY    Schuyler County
Supreme Court    Pending Suits
and Judgments    11/10/2009    No Pending Suits


No Judgments

            US SALT, LLC    DE    USDC - Delaware    Pending Suit
and Judgments    11/10/2009    No Pending Suits


No Judgments

            US SALT, LLC    NY    USDC - Western
District of New York    Pending Suit
and Judgments    11/10/2009    No Pending Suits


No Judgments

            CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    NY    Secretary of
State    UCC/Federal
Tax Liens    11/6/2009    2 Active Financing Statements


No Federal Tax Liens

 

39



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured


Party

   Collateral/Related Filings                 CENTRAL NEW YORK OIL AND GAS
COMPANY, LLC    NY    Secretary of State    UCC/Federal
Tax Liens    11/6/2009    200501200085600
1/20/05    NJR Energy
Services
Company    All natural gas owned by Secured Party and leased to Debtor pursuant
to specified agreement.                 CENTRAL NEW YORK OIL AND GAS COMPANY,
LLC    NY    Secretary of State    UCC/Federal
Tax Liens    11/6/2009    200509231031612
9/23/05    JPMorgan
Chase Bank,
N.A., as
Administrative
Agent    All assets of Debtor.             CENTRAL NEW YORK OIL AND GAS COMPANY,
LLC    NY    Department of State    State Tax Liens    11/10/2009    No State
Tax Liens             CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    MO    Jackson
County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/1/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

            CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    NY    Albany County
Clerk    Federal Tax
Lien/State Tax
Lien/Judgments    11/2/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

            CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/1/2009    No Pending Suits


No Judgments

 

40



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             CENTRAL NEW YORK OIL AND GAS
COMPANY, LLC    NY    Albany County
Superior Court    Pending Suits
and Judgments    11/2/2009    No Pending Suits


No Judgments

            CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    MO    USDC - Western
District of Missouri    Pending Suit
and Judgments    11/11/2009    No Pending Suits


No Judgments

            CENTRAL NEW YORK OIL AND GAS COMPANY, LLC    NY    USDC - Northern
District of New York    Pending Suit
and Judgments    11/10/2009    No Pending Suits


No Judgments

 

41



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings             FINGER LAKES LPG STORAGE, LLC   
DE    Department of
State: Division Of
Corporations    UCC/Federal
Tax Liens    11/5/2009    No Financing Statements


No Federal Tax Liens

            FINGER LAKES LPG STORAGE, LLC    DE    New Castle County
Recorder    Federal Tax
Liens    11/17/2009    No Federal Tax Liens             FINGER LAKES LPG
STORAGE, LLC    MO    Jackson County
Recorder    Federal Tax
Lien/State Tax
Lien/Judgments    11/12/2009    No Federal Tax Liens


No State Tax Liens

No Judgments

            FINGER LAKES LPG STORAGE, LLC    DE    New Castle County
Superior Court    State Tax


Lien/Pending
Suit/Judgments

   11/12/2009    No State Tax Liens


No Pending Suits

No Judgments

            FINGER LAKES LPG STORAGE, LLC    DE    New Castle County
Chancery Court    Pending Suits
and Judgments    11/18/2009    No Pending Suits


No Judgments

            FINGER LAKES LPG STORAGE, LLC    MO    Jackson County
Circuit Court    Pending Suits
and Judgments    11/12/2009    No Pending Suits


No Judgments

 

42



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured Party    Collateral/Related Filings             FINGER LAKES LPG
STORAGE, LLC    DE    USDC - Delaware    Pending Suits
and Judgments    11/17/2009    No Pending Suits


No Judgments

            FINGER LAKES LPG STORAGE, LLC    MO    USDC - Western


District of Missouri

   Pending Suits
and Judgments    11/18/2009    No Pending Suits


No Judgments

                INERGY PARTNERS, LLC    DE              12/30/2010    04/17/07
71427169    Enterprise
Bank & Trust                      INERGY PARTNERS, LLC    DE             
12/30/2010    04/17/07
71427334    Wouthes                      LIBERTY PROPANE OPERATIONS, LLC    DE
             12/30/2010    12/28/04
43659069    The Fifth Third
Leasing
Company                      LIBERTY PROPANE OPERATIONS, LLC    DE             
12/30/2010    04/02/07
71210102    The Fifth Third
Leasing
Company     

 

43



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Services    Thru Date   

 

Original File Date

and Number

 

   Secured
Party    Collateral/Related Filings                 LIBERTY PROPANE OPERATIONS,
LLC    DE              12/30/2010    09/18/09
93005193    Wells Fargo
Equipment
Finance, Inc.     

 

44



--------------------------------------------------------------------------------

SCHEDULE 6.03

PILOT Programs

 

0. Steuben County Industrial Development Agency in connection with the Thomas
Corners Natural Storage Facility

1. Tioga County Industrial Development Agency in connection with the Stagecoach
Natural Gas Storage Facility

2. Tioga County Industrial Development Agency in connection with the Stagecoach
Natural Gas Storage (new N1 compressor station) – stand-alone PILOT authorized,
but agreement not yet executed



--------------------------------------------------------------------------------

SCHEDULE 6.08

Restrictive Agreements

 

 

None



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                 
                                    2.    Assignee:   
                                                                        [and is
an Affiliate/Approved Fund of [identify Lender] 1] 3.    Borrower:    Inergy,
L.P. 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Amended and Restated Credit Agreement dated as of November 24, 2009, as amended
and restated as of February 2, 2011, among Inergy, L.P., the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto 6.    Assigned Interest:   

 

1 Select as applicable.

 

1



--------------------------------------------------------------------------------

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3    $         $         %    $         $         %    $        
$         %

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Commitment”, etc.).

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Title: [Consented to:]4 INERGY, L.P. By:  

 

  Title:

 

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

[                                         ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

5 Describe Credit Agreement at option of Administrative Agent.

 

1



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER

[Attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT C

[Intentionally Omitted]

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[Intentionally Omitted]

 

3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent, the Issuing Banks and the Lenders under the Credit
Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of November 24, 2009, as amended and restated
as of February 2, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Inergy, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A. (the “Administrative
Agent”) and certain financial institutions from time to time party thereto
(collectively, the “Lenders”). Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
ending on                      , 20     and covered by the attached financial
statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default under the Credit Agreement during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificate [, except as set forth below];

[Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event:]

 

 

 

 

4. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any change in GAAP or in the application thereof
that has occurred since September 30, 2009 [, except as set forth below];

[Described below are the exceptions to paragraph 4 by listing each change in
GAAP and the effect of such change on the financial accompanying financial
statements:]

 

 

 

 



--------------------------------------------------------------------------------

5. All of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date;

6. Schedule I attached hereto sets forth financial data and computations used in
determining whether the Borrower is in compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct;

7. Schedule II attached hereto sets forth any new applications to register
patentable inventions, trademarks and copyrights filed by the Borrower or any
Subsidiary which have not been previously disclosed to the Administrative Agent;

8. Schedule III attached hereto sets forth descriptions of any new commercial
tort claims belonging to the Borrower or any Subsidiary, which have not been
previously disclosed to the Administrative Agent;

9. Schedule IV attached hereto updates part 2 of Schedule 3.05 to the Credit
Agreement and sets forth any new motor vehicles belonging to the Borrower or any
Subsidiary, which have not been previously disclosed to the Administrative
Agent;

10. Schedule V attached hereto updates part 1 of Schedule 3.05 to the Credit
Agreement and sets forth the street addresses of any new real property owned or
leased by the Borrower or any Subsidiary, which have not been previously
disclosed to the Administrative Agent;

11. Schedule VI attached hereto sets forth the street addresses of any new
locations of Collateral, which have not been previously disclosed to the
Administrative Agent;

12. Schedule VII attached hereto updates Schedule 3.01 to the Credit Agreement
and sets forth the name and jurisdiction of formation, the jurisdiction in which
the Borrower and each Subsidiary of the Borrower is organized and qualified to
do business, whether a Subsidiary is an Excluded Subsidiary, whether a
Subsidiary’s Capital Stock constitutes Excluded Assets, the classes series and
par value, as applicable, of the Capital Stock of the Borrower and each
Subsidiary, and the owners of the Borrower’s and each Subsidiary’s Capital
Stock, including the percentage of such Capital Stock owned by each such owner,
all of which have not been previously disclosed to the Administrative Agent; and

13. Schedule VIII attached hereto updates Schedule 6.03 to the Credit Agreement
and sets forth any new PILOT Programs, which have not been previously disclosed
to the Administrative Agent.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

The foregoing certifications, together with the information set forth in the
schedules hereto and the documents delivered in connection with this Compliance
Certificate in support hereof are made and delivered this      day of
                , 20    .

 

INERGY, L.P., as the Borrower

By: INERGY GP, LLC,

its managing general partner

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                 ,          (the “Compliance Date”) with

Sections 5.10, 6.01, 6.03, 6.04, 6.06 and 6.12 of the Credit Agreement

 

I. FINANCIAL COVENANTS (Section 6.12 of the Credit Agreement).

 

A. TOTAL LEVERAGE RATIO (Section 6.12(a) of the Credit Agreement).

 

  (1)    Total Funded Debt (other than Debt described in clause (i) of the
definition of Debt set forth in the Credit Agreement) as of the Compliance Date:
  $                       (2)    Consolidated EBITDA for the four fiscal
quarters most recently ended:        (a)    net income for such period:  
$                          (b)    amounts deducted in the computation thereof
for (i) interest expense, (ii) federal, state and local income taxes and (iii)
depreciation and amortization:   + $                          (c)    gains or
losses from the sale of assets in the ordinary course of business:  
+/-$                          (d)    extraordinary non-cash gains or losses for
such period:   +/$                          (e)    [pro forma adjustments
related to Permitted Acquisitions]:   + $                          (f)   
[amount of any Material Project Consolidated EBITDA Adjustments]:   +
$                          (g)    Consolidated EBITDA (Sum of Line A(2)(a)
through Line A(2)(f)):   = $                       (3)    Total Leverage Ratio
(Ratio of Line A(1) to Line A(2)(g)):            to 1.00   (4)    Maximum Total
Leverage Ratio for any fiscal quarter:   4.75 to 1.00

 

B. MAXIMUM SENIOR SECURED LEVERAGE RATIO (Section 6.12(b) of the Credit
Agreement).

 

  (1)   Senior Secured Funded Debt (other than Debt described in clause (i) of
the definition of Debt set forth in the Credit Agreement) as of the Compliance
Date:   $                    



--------------------------------------------------------------------------------

  (2)   Consolidated EBITDA as of the Compliance Date (Line (A)(2)(g)):  
$                       (3)   Senior Leverage Ratio (Ratio of Line B(1) to Line
B(2)):            to 1.00   (4)   Maximum Senior Leverage Ratio for any fiscal
quarter:   3.00 to 1.00

 

C. MINIMUM INTEREST COVERAGE RATIO (Section 6.12(c) of the Credit Agreement).

 

  (1)   Consolidated EBITDA as of the Compliance Date (Line (A)(2)(g)):  
$                       (2)   Consolidated Interest Expense for the four fiscal
quarters most recently ended:       (a)    all interest in respect of Debt
accrued during such period (whether or not actually paid during such period):  
$                         (b)    the net amount payable (or minus the net amount
receivable) under interest rate Hedging Agreements accrued during such period
(whether or not actually paid or received during such period):  
+/-$                         (c)    [pro forma adjustments related to Permitted
Acquisitions]:   + $                         (d)    Total:  
$                       (3)   Interest Coverage (Ratio of Line (C)(1) to Line
(C)(2)(d))            to 1.00   (4)   Minimum Interest Coverage Ratio for any
fiscal quarter   2.50 to 1.00 II.   OTHER MISCELLANEOUS PROVISIONS.   A.   DEBT
(Section 6.01 of the Credit Agreement). As of the Compliance Date, aggregate
outstanding principal balance of all Debt (with respect to the Credit Parties)
not otherwise permitted by clauses (1) through (8) and (10) of the definition of
Permitted Debt (Maximum: $50,000,000):       $                     B.   MERGERS;
SALES OF ASSETS, ETC. (Section 6.03 of the Credit Agreement). Aggregate
consideration received in connection with the sale of assets not in the ordinary
course of business (excluding transactions permitted by clauses (a) through
(d) of Section 6.03(a) of the Credit Agreement) during the portion of the Fiscal
Year ending on the Compliance Date (Maximum: $50,000,000):      
$                    



--------------------------------------------------------------------------------

C.   INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS (Section 6.04 of
the Credit Agreement). As of the Compliance Date:   (1)    Loans and advances to
directors, employees and officers of the Borrower and the Subsidiaries for bona
fide business purposes (Maximum: $1,000,000):    $                       (2)   
Investments in Excluded Subsidiaries made after the Effective Date (Maximum:
$100,000,000):    $                       (3)    Aggregate investments not
otherwise permitted under clauses (1) through (9) of Section 6.04(a) of the
Credit Agreement during the portion of the Fiscal Year ending on the Compliance
Date (Maximum: $10,000,000):    $                       (4)    Acquisitions,
other than Permitted Acquisitions, acquisitions made in the ordinary course of
business consistent with past practices or acquisitions made as part of a
Capital Expenditure (Maximum: $25,000,000):    $                     D.  
RESTRICTED PAYMENTS. (Section 6.06 of the Credit Agreement).   (1)    Cash
distributions made to Borrower’s unit holders during the accounting period
ending on the Compliance Date:    $                       (2)    Available Cash
(maximum cash distributions permitted to be made to Borrower’s unit holders
during the accounting period ending on the Compliance Date):   
$                    

 

E. [MORTGAGE AND VEHICLE TITLE REQUIREMENT. (Section 5.10 of the Credit
Agreement).

 

  (1)   Percentage of aggregate book value of all Fee Owned Real Property of the
Credit Parties in which the Administrative Agent has a perfected Lien is at
least 75%:    Yes /No   (2)   Percentage of aggregate book value of all motor
vehicles of the Credit Parties in which the Administrative Agent has a perfected
Lien is at least 75%:    Yes /  No]1

 

F. APPLICABLE RATE

 

  (1)   Beginning on                     2, the Pricing Level used to determine
the Applicable Rate:   Pricing Level         

 

1

For annual covenant compliance only commencing fiscal year 2010.

2

Insert date that is five days after delivery of the Compliance Certificate.



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

New Applications to Register Patentable Inventions, Trademarks and Copyrights



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

New Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE IV TO COMPLIANCE CERTIFICATE

Vehicle Identification Numbers of New Motor Vehicles



--------------------------------------------------------------------------------

SCHEDULE V TO COMPLIANCE CERTIFICATE

Street Addresses of New Real Property



--------------------------------------------------------------------------------

SCHEDULE VI TO COMPLIANCE CERTIFICATE

Street Addresses of New Locations of Collateral



--------------------------------------------------------------------------------

SCHEDULE VII TO COMPLIANCE CERTIFICATE

Information on Borrower and Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE VIII TO COMPLIANCE CERTIFICATE

Descriptions of New PILOT Programs



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                 , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of November 24, 2009, as amended and
restated as of February 2, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Inergy, L.P. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the General Partnership Commitments under the Credit
Agreement by requesting one or more Lenders to increase the amount of its
General Partnership Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the General Partnership Commitments pursuant to such
Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its General Partnership
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
General Partnership Commitment increased by $[                    ], thereby
making the aggregate amount of its total General Partnership Commitments equal
to $[                    ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

INERGY, L.P. By:  

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                 , 20         (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of
November 24, 2009, as amended and restated as of February 2, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inergy, L.P. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend General Partnership Commitments
under the Credit Agreement subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a General Partnership Commitment with
respect to General Partnership Loans of $[                    ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

    [                     ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

INERGY, L.P. By:  

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title: